Exhibit 10.1
EXECUTION COPY
(J.P.MORGAN LOGO) [c75749c7574900.gif]
TERM LOAN CREDIT AGREEMENT
Dated as of October 1, 2008
among
WOODWARD GOVERNOR COMPANY,
as the Company
THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent
J.P. MORGAN SECURITIES INC.
as Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page
 
       
ARTICLE I: DEFINITIONS
    1  
1.1. Certain Defined Terms
    1  
1.2. References
    22  
 
       
ARTICLE II: TERM LOAN FACILITY
    23  
2.1. Term Loans
    23  
2.2. Intentionally Omitted
    23  
2.3. Rate Options for all Advances; Maximum Interest Periods
    23  
2.4. Optional Payments
    24  
2.5. Intentionally Omitted
    24  
2.6. Method of Borrowing
    24  
2.7. Method of Selecting Types, Currency and Interest Periods for Advances
    24  
2.8. Minimum Amount of Each Advance
    25  
2.9. Method of Selecting Types, Currency and Interest Periods for Conversion and
Continuation of Advances
    25  
2.10. Default Rate
    25  
2.11. Method of Payment
    26  
2.12. Evidence of Debt
    26  
2.13. Telephonic Notices
    27  
2.14. Promise to Pay; Interest and Fees; Interest Payment Dates; Interest and
Fee Basis; Taxes
    27  
2.15. Notifications
    33  
2.16. Lending Installations
    33  
2.17. Non-Receipt of Funds by the Administrative Agent
    33  
2.18. Termination Date
    33  
2.19. Replacement of Certain Lenders
    34  
2.20. Increase of Term Loan Obligations
    35  
 
       
ARTICLE III: INTENTIONALLY OMITTED
    37  
 
       
ARTICLE IV: CHANGE IN CIRCUMSTANCES
    37  
4.1. Yield Protection
    37  
4.2. Changes in Capital Adequacy Regulations
    38  
4.3. Availability of Types of Advances
    39  
4.4. Funding Indemnification
    39  
4.5. Lender Statements; Survival of Indemnity
    39  
 
       
ARTICLE V: CONDITIONS PRECEDENT
    39  
5.1. Initial Advances
    39  
5.2. Each Advance
    41  

 

i



--------------------------------------------------------------------------------



 



          Section   Page
 
       
ARTICLE VI: REPRESENTATIONS AND WARRANTIES
    41  
6.1. Organization; Corporate Powers
    41  
6.2. Authority; Enforceability
    41  
6.3. No Conflict; Governmental Consents
    42  
6.4. Financial Statements
    42  
6.5. No Material Adverse Change
    42  
6.6. Taxes
    43  
6.7. Litigation; Loss Contingencies and Violations
    43  
6.8. Subsidiaries
    43  
6.9. ERISA
    43  
6.10. Accuracy of Information
    43  
6.11. Securities Activities
    44  
6.12. Material Agreements
    44  
6.13. Compliance with Laws
    44  
6.14. Assets and Properties
    44  
6.15. Statutory Indebtedness Restrictions
    44  
6.16. Labor Matters
    44  
6.17. Environmental Matters
    45  
6.18. Insurance
    45  
 
       
ARTICLE VII: COVENANTS
    46  
7.1. Reporting
    46  
7.2. Affirmative Covenants
    50  
7.3. Negative Covenants
    52  
7.4. Financial Covenants
    61  
 
       
ARTICLE VIII: DEFAULTS
    62  
8.1. Defaults
    62  
 
       
ARTICLE IX: ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES
    65  
9.1. Termination of Term Loan Commitments; Acceleration
    65  
9.2. Preservation of Rights
    65  
9.3. Amendments
    66  
 
       
ARTICLE X: GENERAL PROVISIONS
    67  
10.1. Survival of Representations
    67  
10.2. Governmental Regulation
    67  
10.3. Intentionally Omitted
    67  
10.4. Headings
    67  
10.5. Entire Agreement
    67  
10.6. Several Obligations; Benefits of this Agreement
    67  
10.7. Expenses; Indemnification
    67  
10.8. Numbers of Documents
    69  
10.9. Confidentiality
    69  
10.10. Severability of Provisions
    69  
10.11. Nonliability of Lenders
    69  

 

ii



--------------------------------------------------------------------------------



 



          Section   Page
 
       
10.12. GOVERNING LAW
    69  
10.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL
    70  
10.14. Subordination of Intercompany Indebtedness
    71  
10.15. USA PATRIOT Act
    71  
10.16. No Duties Imposed on Syndication Agents, Documentation Agents or
Arrangers
    72  
 
       
ARTICLE XI: THE ADMINISTRATIVE AGENT
    72  
11.1. Appointment; Nature of Relationship
    72  
11.2. Powers
    72  
11.3. General Immunity
    73  
11.4. No Responsibility for Loans, Creditworthiness, Recitals, Etc
    73  
11.5. Action on Instructions of Lenders
    73  
11.6. Employment of Administrative Agent and Counsel
    73  
11.7. Reliance on Documents; Counsel
    73  
11.8. The Administrative Agent’s Reimbursement and Indemnification
    74  
11.9. Rights as a Lender
    74  
11.10. Lender Credit Decision
    74  
11.11. Successor Administrative Agent
    75  
11.12. No Duties Imposed Upon Arranger
    75  
11.13. Notice of Default
    75  
11.14. Delegation to Affiliates
    75  
11.15. Intercreditor Agreement and Subsidiary Guaranties
    75  
 
       
ARTICLE XII: SETOFF; RATABLE PAYMENTS
    75  
12.1. Setoff
    75  
12.2. Ratable Payments
    76  
12.3. Application of Payments
    76  
12.4. Relations Among Lenders
    77  
12.5. Representations and Covenants Among Lenders
    77  
 
       
ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    77  
13.1. Successors and Assigns; Designated Lenders
    77  
13.2. Participations
    79  
13.3. Assignments
    80  
13.4. Dissemination of Information
    81  
13.5. Tax Certifications
    82  
 
       
ARTICLE XIV: NOTICES
    82  
14.1. Giving Notice
    82  
14.2. Change of Address
    82  
 
       
ARTICLE XV: COUNTERPARTS
    82  
 
       
ARTICLE XVI: REFERENCES TO THIS AGREEMENT IN LOAN DOCUMENTS
    83  

 

iii



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES
Exhibits

         
EXHIBIT A
  —   Term Loan Commitments
 
      (Definitions)
EXHIBIT B
  —   Form of Borrowing/Election Notice
 
      (Section 2.7 and Section 2.9)
EXHIBIT C
  —   Intentionally Omitted
EXHIBIT D
  —   Form of Assignment Agreement
 
      (Definitions and Section 13.3)
EXHIBIT E
  —   Form of Borrower’s Counsel’s Opinion
 
      (Section 5.1)
EXHIBIT F
  —   List of Closing Documents
 
      (Section 5.1)
EXHIBIT G
  —   Form of Officer’s Certificate
 
      (Sections 5.2 and 7.1(A)(iii))
EXHIBIT H
  —   Form of Compliance Certificate
 
      (Sections 5.2 and 7.1(A)(iii))
EXHIBIT I
  —   Subsidiary Guaranty
 
      (Definitions)
EXHIBIT J
  —   Form of Term Loan Note
 
      (If Requested) (Section 2.12(D))
EXHIBIT K
  —   Intercreditor Agreement
 
      (Definitions)
EXHIBIT L
  —   Form of Designation Agreement
 
      (Section 13.1(B))
EXHIBIT M
  —   Form of Commitment and Acceptance
 
      (Section 2.20)

 

iv



--------------------------------------------------------------------------------



 



Schedules

         
Schedule 1.1.1
  —   Permitted Existing Indebtedness (Definitions)
 
       
Schedule 1.1.2
  —   Permitted Existing Investments (Definitions)
 
       
Schedule 1.1.3
  —   Permitted Existing Liens (Definitions)
 
       
Schedule 1.1.4
  —   Permitted Existing Contingent Obligations (Definitions)
 
       
Schedule 6.3
  —   Conflicts; Governmental Consents (Section 6.3)
 
       
Schedule 6.8
  —   Subsidiaries, Significant Domestic Incorporated Subsidiaries and
Significant Foreign Subsidiaries (Section 6.8)
 
       
Schedule 6.9
  —   ERISA (Section 6.9)
 
       
Schedule 6.17
  —   Environmental Matters (Section 6.17)

 

v



--------------------------------------------------------------------------------



 



TERM LOAN CREDIT AGREEMENT
This TERM LOAN CREDIT AGREEMENT, dated as of October 1, 2008, is entered into by
and among Woodward Governor Company, a Delaware corporation, as the Borrower and
the Company, the institutions from time to time parties hereto as Lenders,
whether by execution of this Agreement or an Assignment Agreement pursuant to
Section 13.3, and JPMorgan Chase Bank, National Association, as Administrative
Agent for itself and the other Lenders.
In consideration of the mutual covenants herein, as well as other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I: DEFINITIONS
1.1. Certain Defined Terms. The following terms used in this Agreement shall
have the following meanings, applicable both to the singular and the plural
forms of the terms defined.
As used in this Agreement:
“2008 Note Agreement” means that certain Note Purchase Agreement, dated as of
October 1, 2008, by and among the Company, as the issuer of the 2008 Senior
Notes, and the 2008 Senior Noteholders, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.
“2008 Senior Noteholder” means a Person holding a 2008 Senior Note.
“2008 Senior Notes” means, collectively, the Series B Senior Notes due 2013 in
an aggregate initial principal amount of $100,000,000, (ii) the Series C Senior
Notes due 2015 in an aggregate initial principal amount of $50,000,000 and
(iii) the Series D Senior Notes due 2018 in an aggregate initial principal
amount of $100,000,000, in each case as the same may be amended, restated,
supplemented or otherwise modified from time to time, issued by the Company
pursuant to the 2008 Note Agreement.
“Accounting Changes” is defined in Section 10.9 hereof.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (other than transactions involving solely the Company and
its Subsidiaries) (i) acquires all or substantially all of the assets of any
firm, corporation or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding Equity Interests of
another Person.

 

 



--------------------------------------------------------------------------------



 



“Administrative Agent” means JPMorgan Chase in its capacity as contractual
representative for itself and the Lenders pursuant to Article XI hereof and any
successor Administrative Agent appointed pursuant to and in accordance with
Article XI hereof.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Lenders to the Borrower of the same Type and, in the
case of Eurocurrency Rate Advances, for the same Interest Period.
“Affected Lender” is defined in Section 2.19 hereof.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than or equal to twenty percent (20%) or more of any class
of voting securities (or other voting interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of Capital Stock, by contract or otherwise.
“Aggregate Term Loan Commitment” means the aggregate of the Term Loan
Commitments of all the Lenders, as the same may be increased from time to time
pursuant to the terms hereof. The initial Aggregate Term Loan Commitment is One
Hundred and Fifty Million and 00/100 Dollars ($150,000,000.00).
“Agreement” means this Term Loan Credit Agreement, as it may be amended,
restated or otherwise modified and in effect from time to time.
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time in the United States of America.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the greater of (i) the Prime Rate in effect on such day and (ii) the Federal
Funds Effective Rate in effect on such day plus one-half of one percent (0.5%)
per annum. Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
“Applicable Eurocurrency Margin” means, as at any date of determination, the
rate per annum then applicable to Eurocurrency Rate Loans determined in
accordance with the provisions of Section 2.14(D)(ii) hereof.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means J.P. Morgan Securities Inc., in its capacity as lead arranger
and sole bookrunner for the loan transaction evidenced by this Agreement.

 

2



--------------------------------------------------------------------------------



 



“Assignment Agreement” means an assignment and acceptance agreement entered into
in connection with an assignment pursuant to Section 13.3 hereof in
substantially the form of Exhibit D.
“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person) to any Person
other than the Company or any of its Subsidiaries other than (i) the sale of
inventory in the ordinary course of business, and (ii) the sale or other
disposition of any obsolete, excess, damaged, redundant, unnecessary or worn-out
equipment disposed of in the ordinary course of business.
“Authorized Officer” means any of the President, Chief Executive Officer, Chief
Financial Officer or Treasurer of the Borrower, acting singly.
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which the Company or any other
member of the Controlled Group is, or within the immediately preceding six
(6) years was, an “employer” as defined in Section 3(5) of ERISA.
“Borrower” means the Company, together with its successors and permitted
assigns, including a debtor-in-possession on behalf thereof.
“Borrowing Date” means a date on which an Advance is made hereunder and shall
include any Incremental Borrowing Date.
“Borrowing/Election Notice” is defined in Section 2.7 hereof.
“Business Day” means:

  (a)  
for the purpose of determining the Eurocurrency Base Rate, a day other than a
Saturday or Sunday on which banks are open for the transaction of domestic and
foreign exchange business in London, England;
    (b)  
for the purpose of any payment to be made in Dollars, a day other than a
Saturday or Sunday on (i) which banks are open in Chicago, Illinois, and New
York, New York for the conduct of substantially all of their commercial lending
activities, including the transaction of domestic and foreign exchange business,
(ii) interbank wire transfers can be made on the Fedwire system, and
(iii) dealings in Dollars are carried on in the London interbank markets; and
    (c)  
for any other purpose, means a day other than a Saturday or Sunday on which
banks are open in Chicago, Illinois, and New York, New York for the conduct of
substantially all of their commercial lending activities, including the
transaction of domestic and foreign exchange business, and interbank wire
transfers can be made on the Fedwire system.

“Buying Lender” is defined in Section 2.20(B) hereof.

 

3



--------------------------------------------------------------------------------



 



“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a limited liability company, membership interests,
(iv) in the case of a partnership, partnership interests (whether general or
limited) and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; provided, however, that “Capital Stock” shall not
include any debt securities convertible into equity securities prior to such
conversion.
“Capitalized Lease” of a Person means any lease of property (real, personal or a
combination thereof) by such Person as lessee which would be capitalized on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the governments of the United States and backed by
the full faith and credit of the United States government; (ii) domestic and
Eurocurrency certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, the long-term
indebtedness of which institution at the time of acquisition is rated BBB (or
better) by S&P or Fitch or Baa (or better) by Moody’s, and which certificates of
deposit and time deposits are fully protected against currency fluctuations for
any such deposits with a term of more than ninety (90) days; (iii) shares of
money market, mutual or similar funds having assets in excess of $100,000,000
and the investments of which are limited to investment grade securities (i.e.,
securities rated BBB (or better) by S&P or Fitch or Baa (or better) by Moody’s;
and (iv) commercial paper of United States and foreign banks and bank holding
companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-2 (or better) by S&P, P-2 (or better) by Moody’s, or F-2 (or better)
by Fitch; provided that the maturities of such Cash Equivalents (other than as
described in clause (iii) above) shall not exceed three hundred sixty-five
(365) days from the date of acquisition thereof.
“Change” is defined in Section 4.2 hereof.
“Change of Control” means an event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934), becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
provided that a person shall be deemed to have “beneficial ownership” of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of thirty percent (30%) or more of the combined voting power of the
Company’s outstanding Capital Stock ordinarily having the right to vote at an
election of directors; or

 

4



--------------------------------------------------------------------------------



 



(b) the majority of the board of directors of the Company fails to consist of
Continuing Directors; or
(c) the Company conveys, transfers or leases all or substantially all of its
property to any Person (other than in a transaction in which the conditions set
forth in clauses (a) and (b) would not be violated as they relate to the
successor to the Company following such transaction, so long as the successor
assumes all obligations and liabilities of the Company hereunder).
“Closing Date” means October 1, 2008.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
“Commitment and Acceptance” is defined in Section 2.20(A) hereof.
“Commitment Increase Notice” is defined in Section 2.20(A) hereof.
“Company” means Woodward Governor Company, a Delaware corporation.
“Consolidated Assets” means the total assets of the Company and its Subsidiaries
on a consolidated basis (determined in accordance with Agreement Accounting
Principles).
“Consolidated Net Worth” means, at a particular date, all amounts which would be
included under shareholders’ equity (including capital stock, additional paid-in
capital and retained earnings) on the consolidated balance sheet for the Company
and its consolidated Subsidiaries determined in accordance with Agreement
Accounting Principles.
“Consolidated Tangible Assets” means, at a particular date, Consolidated Assets,
less the value (net of applicable reserves and accumulated amortization) of all
goodwill, tradenames, trademarks, patents and other like intangible assets, all
as determined in accordance with Agreement Accounting Principles.
“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance,
asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any such
substance, and includes but is not limited to these terms as defined in
Environmental, Health or Safety Requirements of Law.
“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, providing for the guarantee of, or having
the same economic effect as providing a guarantee of, any Indebtedness of
another or other obligation or liability of another, including, without
limitation, any such Indebtedness, obligation or liability of another directly
or indirectly guaranteed, endorsed (otherwise than for collection or deposit in
the ordinary course of business), co-made or discounted or sold with recourse by
that Person, or in respect of which that Person is otherwise directly or
indirectly liable,

 

5



--------------------------------------------------------------------------------



 



including Contractual Obligations (contingent or otherwise) arising through any
agreement to purchase, repurchase, or otherwise acquire such Indebtedness,
obligation or liability or any security therefor, or to provide funds for the
payment or discharge thereof (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain solvency, assets,
level of income, or other financial condition, or to make payment other than for
value received. The amount of any Contingent Obligation shall be equal to the
present value of the portion of the obligation so guaranteed or otherwise
supported, in the case of known recurring obligations, and the maximum
reasonably anticipated liability in respect of the portion of the obligation so
guaranteed or otherwise supported assuming such Person is required to perform
thereunder, in all other cases; provided that Contingent Obligations shall not
include endorsements for collection in the ordinary course of business.
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the date of this Agreement, or (b) was
nominated for election or elected to such board of directors with the approval
of the Continuing Directors who were members of such board at the time of such
nomination or election.
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.
“Controlled Group” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“Customary Permitted Liens” means:
(i) Liens with respect to the payment of taxes, assessments or governmental
charges in all cases which are not yet due and payable or (if foreclosure,
distraint, sale or other similar proceedings shall not have been commenced or
any such proceeding after being commenced is stayed) which are being contested
in good faith by appropriate proceedings properly instituted and diligently
conducted and with respect to which adequate reserves or other appropriate
provisions are being maintained, which reserves and provisions shall be
maintained in accordance with generally accepted accounting principles as in
effect from time to time, if and to the extent that such generally accepted
accounting principles so require;
(ii) statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen or workmen and other similar Liens imposed by law
created in the ordinary course of business for amounts not yet due or which are
being contested in good faith by appropriate proceedings properly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained, which reserves and provisions shall
be maintained in accordance with generally accepted accounting principles as may
be in effect from time to time, if and to the extent that such generally
accepted accounting principles so require;

 

6



--------------------------------------------------------------------------------



 



(iii) Liens (other than Environmental Liens and Liens in favor of the IRS or the
PBGC) incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds;
(iv) Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary use or occupancy of the real property or with the ordinary
conduct of the business of the Company or any of its Subsidiaries;
(v) Liens of attachment or judgment with respect to judgments, writs or warrants
of attachment, or similar process against the Company or any of its Subsidiaries
which do not constitute a Default under Section 8.1(H) hereof;
(vi) any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business;
(vii) Liens on deposits of cash and Cash Equivalents made to secure permitted
Indebtedness in connection with Hedging Agreements permitted hereunder;
(viii) Liens in favor of customs and revenues authorities which secure payment
of customs duties in connection with the importation of goods; provided such
Lien attaches solely to such goods being so imported and in respect of which
such duties are owing;
(ix) any interest, Lien or title of a licensor, sublicensor, lessor or sublessor
under any license or lease agreement in the property being leased or licensed as
permitted hereunder;
(x) Liens which arise under Article 4 of the UCC on items in collection and
documents and proceeds related thereto, as arising in the ordinary course of
business;
(xi) Liens arising under contracts to sell goods in the ordinary course of
business, including pursuant to Article 2 of the UCC;
(xii) rights of setoff or banker’s liens upon deposits of cash in favor of banks
or other depository institutions, but not securing any Indebtedness for money
borrowed; and
(xiii) rights of third parties to receive assets to be transferred by the
Company or any Subsidiary to such third parties pursuant to Asset Sales
permitted under this Agreement.

 

7



--------------------------------------------------------------------------------



 



“Default” means an event described in Article VIII hereof.
“Defaulting Lender” has the meaning given to such term in the definition of
“Required Lenders”.
“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 13.1(B).
“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 13.1(B).
“Designation Agreement” is defined in Section 13.1(B).
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Term Loan Termination Date.
“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.
“Domestic Incorporated Subsidiary” means a Subsidiary of the Company organized
under the laws of a jurisdiction located in the United States of America.
“Drawn Foreign Amount” means on any date the aggregate principal amount of
obligations outstanding under the Revolving Credit Facility that are owed or
guaranteed by the Foreign Subsidiaries and the aggregate stated face amount of
letters of credit issued under the Revolving Credit Facility for the account of
Foreign Subsidiaries.
“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) Net Income, plus (ii) Interest Expense to the extent deducted in computing
Net Income, plus (iii) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus
(iv) depreciation expense to the extent deducted in computing Net Income, plus
(v) amortization expense, including, without limitation, amortization of
goodwill and other intangible assets to the extent deducted in computing Net
Income, plus (vi) any unusual non-cash charges to the extent deducted in
computing Net Income, minus (vii) any unusual non-cash gains to the extent added
in computing Net Income. EBITDA shall be calculated on a pro forma basis giving
effect to Material Acquisitions and Material Asset Sales on a last twelve
(12) months’ basis using, for any Permitted Acquisition, historical financial
statements containing reasonable adjustments satisfactory to the Administrative
Agent, broken down by fiscal quarter in the Company’s reasonable judgment.

 

8



--------------------------------------------------------------------------------



 



“Effective Commitment Amount” is defined in Section 2.20(A) hereof.
“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and
(i) is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
the parent of which issues) commercial paper rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s.
“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.
“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.
“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible
Property Transfer Act.”
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Company or any other member of

 

9



--------------------------------------------------------------------------------



 



the Controlled Group of any liability under Title IV of ERISA with respect to
the termination of any Plan, (e) the receipt by the Company or any other member
of the Controlled Group from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, (f) the incurrence by the Company or any other member of
the Controlled Group of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan or (g) the receipt by the Company
or any other member of the Controlled Group of any notice, or the receipt by any
Multiemployer Plan from the Company or any other member of the Controlled Group
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
“Eurocurrency Base Rate” means, with respect to a Eurocurrency Rate Loan for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits in Dollars as reported by any generally recognized
financial information service as of 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period, and having a maturity equal
to such Interest Period, as adjusted for Reserves, provided that, if no such
British Bankers’ Association LIBOR rate is available to the Administrative
Agent, the applicable Eurocurrency Base Rate for the relevant Interest Period
shall instead be the rate determined by the Administrative Agent to be the rate
at which JPMorgan Chase or one of its Affiliate banks offers to place deposits
in Dollars with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, in the approximate amount of JPMorgan Chase’s
relevant Eurocurrency Rate Loan and having a maturity equal to such Interest
Period, as adjusted for Reserves.
“Eurocurrency Rate” means, with respect to a Eurocurrency Rate Loan for the
relevant Interest Period, the Eurocurrency Base Rate applicable to such Interest
Period plus the Applicable Eurocurrency Margin then in effect.
“Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.
“Eurocurrency Rate Loan” means a Loan made on a fully syndicated basis pursuant
to Section 2.1, which bears interest at the Eurocurrency Rate.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Company or any Subsidiary hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of any Non-U.S.
Lender, any United States withholding tax that (i) is in effect and would apply
to amounts payable to such Non-U.S. Lender at the time such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.14(E), or (ii) is attributable to such Non-U.S. Lender’s
failure to comply with Section 2.14(E).

 

10



--------------------------------------------------------------------------------



 



“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any date that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” is defined in Section 2.14(C).
“Fitch” means Fitch Investors Service, L.P., together with its successors and
assigns.
“Floating Rate” means, for any day for any Loan, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes.
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.
“Foreign Guarantor” is defined in Section 7.3(D)(v).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Incorporated
Subsidiary.
“Foreign Subsidiary Investment Limitation” means (i) at any time the Leverage
Ratio is equal to or greater than 2.50 to 1.00 but less than 3.00 to 1.00,
aggregate Investments by the Company and its Subsidiaries in Foreign
Subsidiaries, measured by the cash value at the time of Investment, shall not
exceed $200,000,000 plus the Drawn Foreign Amount, and (ii) at any time the
Leverage Ratio is equal to or greater than 3.00 to 1.00, aggregate Investments
by the Company and its Subsidiaries in Foreign Subsidiaries, measured by the
cash value at the time of Investment, shall not exceed $100,000,000 plus the
Drawn Foreign Amount; provided, however, for any period during which at least
65% of the aggregate voting Equity Interests of a Foreign Subsidiary have been
pledged (on a first priority basis and pursuant to agreements, documents and
instruments reasonably acceptable to the Required Lenders and the other
requisite creditors needed to approve amendments or modifications to the
Intercreditor Agreement) to secure the Obligations and the obligations owing
under and in connection with the financings subject to the Intercreditor
Agreement, Investments in such Foreign Subsidiary shall not be included in any
determination of compliance with the then applicable Foreign Subsidiary
Investment Limitation; provided, further that any amounts of cash or property
distributed as a dividend or otherwise from any Foreign Subsidiary to the
Company or any Significant Domestic Incorporated Subsidiary shall be deemed to
reduce the aggregate Investments in Foreign Subsidiaries by such amount. In
addition to the foregoing, if, within sixty (60) days after any Investment is
made in a Foreign Subsidiary and (i) a pledge as described in the first proviso
of this definition is entered into with respect to the Equity Interests of the
Foreign Subsidiary into which such Investment is made, (ii) the Foreign
Subsidiary into which such Investment is made becomes a Foreign Guarantor, or
(iii) the Company or any of its Subsidiaries issues additional Equity Interests,
the proceeds of which are used to pay down outstanding Indebtedness in an amount
sufficient to reduce the Leverage Ratio to a level that permits such Investment,
then such Investment shall not be subject to this Foreign Subsidiary Investment
Limitation.

 

11



--------------------------------------------------------------------------------



 



“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.
“Hedging Agreements” is defined in Section 7.3(M) hereof.
“Hedging Arrangements” is defined in the definition of “Hedging Obligations”
below.
“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.
“Incremental Borrowing Date” means any Borrowing Date upon which any Incremental
Term Loans are made to the Borrower pursuant to Section 2.20 hereof.
“Incremental Term Loan” means a Term Loan made to the Borrower by the Lenders
pursuant Section 2.20 hereof and resulting in the increase of the Term Loan
Obligations.
“Indebtedness” of a person means, without duplication, such Person’s
(i) obligations for borrowed money, including, without limitation, subordinated
indebtedness, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such person’s business payable on terms customary in the trade and other than
earn-outs or other similar forms of contingent purchase prices),
(iii) obligations, whether or not assumed, secured by Liens on or payable out of
the proceeds or production from property or assets now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) Capitalized Lease Obligations, (vi)
Contingent Obligations with respect to the Indebtedness of other Persons,
(vii) obligations with respect to letters of credit,

 

12



--------------------------------------------------------------------------------



 



(viii) Off-Balance Sheet Liabilities, (ix) Receivables Facility Attributed
Indebtedness, (x) Disqualified Stock, and (xi) net Hedging Obligations,
calculated on a marked-to-market basis. The amount of Indebtedness of any Person
at any date shall be without duplication (i) the outstanding balance at such
date of all unconditional obligations as described above and the maximum
liability of any such Contingent Obligations at such date and (ii) in the case
of Indebtedness of others secured by a Lien to which the property or assets
owned or held by such Person is subject, the lesser of the fair market value at
such date of any asset subject to a Lien securing the Indebtedness of others and
the amount of the Indebtedness secured.
“Indemnified Matters” is defined in Section 10.7(B) hereof.
“Indemnitees” is defined in Section 10.7(B) hereof.
“Initial Obligor Group” means each member of the Obligor Group as of the Closing
Date.
“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of October 1, 2008 (attached as Exhibit K hereto), by and
among the Administrative Agent, the administrative agent under the Revolving
Credit Facility, the Senior Noteholders, the 2008 Senior Noteholders and any
other credit provider to the Company which may become party thereto from time to
time, as the same may be amended, restated, supplemented, or otherwise modified
from time to time.
“Interest Expense” means, without duplication, for any period, the total
interest expense of the Company and its consolidated Subsidiaries, whether paid
or accrued (including the interest component of Capitalized Leases, commitment,
facility and letter of credit fees, Off-Balance Sheet Liabilities and net
payments or receipts (if any) pursuant to Hedging Arrangements relating to
interest rate protection), all as determined in conformity with Agreement
Accounting Principles.
“Interest Period” means, with respect to a Eurocurrency Rate Loan, a period of
one (1), two (2), three (3), six (6), or, if requested by the Borrower and
consented to by the Administrative Agent, nine (9) or twelve (12) months,
commencing on a Business Day selected by the Borrower on which a Eurocurrency
Rate Advance is made to the Borrower pursuant to this Agreement. Such Interest
Period shall end on (but exclude) the day which corresponds numerically to such
date one (1), two (2), three (3) or six (6) months (or, if applicable, nine
(9) or twelve (12) months) thereafter; provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth (or, if
applicable, ninth or twelfth) succeeding month, such Interest Period shall end
on the last Business Day of such next, second, third or sixth (or, if
applicable, ninth or twelfth) succeeding month. If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

 

13



--------------------------------------------------------------------------------



 



“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person, and (iii) any
loan, advance (other than deposits with financial institutions, prepaid
expenses, accounts receivable, advances to employees and similar items made or
incurred in the ordinary course of business) or capital contribution by that
Person to any other Person, including all Indebtedness to such Person arising
from a sale of property by such Person other than in the ordinary course of its
business.
“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.
“JPMorgan Chase” JPMorgan Chase Bank, National Association, in its individual
capacity, and its successors.
“Last Twelve-Month Period” means, with respect to any fiscal quarter, the
four-fiscal quarter period ending on the last day of such fiscal quarter.
“Lender Increase Notice” is defined in Section 2.20 hereof.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement or parties to Assignment Agreements delivered pursuant to
Section 13.3, including each of their respective successors and assigns.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.
“Leverage Ratio” is defined in Section 7.4(A) hereof.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan(s)” means, with respect to a Lender, such Lender’s Term Loans, and with
respect to all of the Lenders, all of the Term Loans. For purposes of this
Agreement and the other Loan Documents, “Loan(s)” and “Term Loan(s)” may be used
interchangeably.
“Loan Account” is defined in Section 2.12(A) hereof.
“Loan Documents” means this Agreement, any promissory notes executed pursuant to
Section 2.12(D), the Subsidiary Guaranty, the Intercreditor Agreement, and all
other documents, instruments, notes and agreements executed in connection
therewith or contemplated thereby, in each case, as the same may be amended,
restated or otherwise modified and in effect from time to time.
“Margin Stock” shall have the meaning ascribed to such term in Regulation U.
“Material Acquisition” means one or more related acquisitions for net
consideration in excess of $20,000,000.

 

14



--------------------------------------------------------------------------------



 



“Material Adverse Effect” means a material adverse effect upon (a) the business,
financial condition, operations, assets, or properties of the Company and its
Subsidiaries, taken as a whole, (b) the ability of the Company or any of its
Subsidiaries to perform its material obligations under the Loan Documents, or
(c) the ability of the Lenders or the Administrative Agent to enforce the
material Obligations.
“Material Asset Sale” means any Asset Sale or series of Asset Sales the fair
market value of which is equal to or greater than $20,000,000 individually or in
the aggregate.
“Moody’s” means Moody’s Investors Service, Inc., together with its successors
and assigns.
“MPC” means MPC Products Corporation, an Illinois corporation.
“MPC Acquisition” means the acquisition of the Capital Stock of each of MPC and
Techni-Core by the Company pursuant to the terms the MPC Stock Purchase
Agreement.
“MPC Stock Purchase Agreement” means that certain Stock Purchase Agreement made
as of August 19, 2008, by and among the Company, MPC, Techni-Core, the Successor
Trustees of the Joseph M. Roberti Revocable Trust dated December 29, 1992,
Maribeth Gentry, as Successor Trustee of the Vincent V. Roberti Revocable Trust
dated April 4, 1991 and the other holders of Capital Stock of MPC and
Techni-Core listed on Schedule I thereto.
“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Company or any member of the
Controlled Group.
“Net Income” means, for any period, the net income (or loss) after taxes of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with Agreement Accounting
Principles.
“Net Indebtedness” means, as of any date of determination, the excess, if any,
of (i) Indebtedness of the Company and its consolidated Subsidiaries as of such
date over (ii) the Unrestricted Domestic Cash Amount as of such date.
“Non-Required Lender” is defined in the definition of “Required Lender”.
“Note Agreement” means that certain Note Purchase Agreement, dated as of
October 15, 2001, by and among the Company, as the issuer of the Senior Notes,
and the Senior Noteholders, as the same may be amended, restated, supplemented,
or otherwise modified from time to time.

 

15



--------------------------------------------------------------------------------



 



“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing by the Company or any of its Subsidiaries to the
Administrative Agent, any Lender, the Arranger, any Affiliate of the
Administrative Agent or any Lender, or any Indemnitee, of any kind or nature,
present or future, arising under this Agreement, the Subsidiary Guaranty, or any
other Loan Document, whether or not evidenced by any note, guaranty or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, guaranty, indemnification, or in any other
manner, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired. The term includes, without limitation, all Hedging
Obligations owing under Hedging Agreements to any Lender or any Affiliate of any
Lender, all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not allowed), and any
other sum chargeable to the Company or any of its Subsidiaries under this
Agreement or any other Loan Document.
“Obligor Group” means (a) the Borrower and (b) the Subsidiary Guarantors.
“Off-Balance Sheet Liabilities” of a person means (a) any Receivables Facility
Attributed Indebtedness and repurchase obligations or liabilities of such Person
or any of its Subsidiaries with respect to Receivables or notes receivable sold
by such Person or any of its Subsidiaries, (b) any liabilities of such Person or
any of its Subsidiaries under any sale and leaseback transactions which do not
create liabilities on the consolidated balance sheet of such Person, (c) any
liabilities of such Person or any of its Subsidiaries under any financing lease
or so-called “synthetic” lease transaction, or (d) any obligations of such
Person or any of its Subsidiaries arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which,
in the case of the foregoing clauses (a) through (d), does not constitute a
liability on the consolidated balance sheets of such Person and its
Subsidiaries.
“Other Taxes” is defined in Section 2.14(E)(ii) hereof.
“Participants” is defined in Section 13.2(A) hereof.
“Payment Date” means the last day of each March, June, September and December
and the Termination Date; provided, that if any such date falls on a day other
than a Business Day, the Payment Date shall be the immediately succeeding
Business Day.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Acquisition” is defined in Section 7.3(G) hereof.
“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Company and its Subsidiaries identified as such on Schedule 1.1.4 to this
Agreement.
“Permitted Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries identified as such on Schedule 1.1.1 to this Agreement.
“Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.
“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 1.1.3 to this Agreement.

 

16



--------------------------------------------------------------------------------



 



“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Indebtedness permitted by this Agreement that (i) does not
exceed the aggregate maximum principal amount of and maximum unused commitments
under (in each case, giving effect to any permitted increases expressly provided
for therein), and accrued interest and any applicable premium and associated
fees and expenses of, the Indebtedness being replaced, renewed, refinanced or
extended, (ii) does not have a Weighted Average Life to Maturity at the time of
such replacement, renewal, refinancing or extension that is less than the
Weighted Average Life to Maturity of the Indebtedness being replaced, renewed,
refinanced or extended, (iii) does not rank at the time of such replacement,
renewal, refinancing or extension senior to the Indebtedness being replaced,
renewed, refinanced or extended, and (iv) does not contain terms (including,
without limitation, terms relating to security, covenants, subordination, event
of default and remedies) materially less favorable to the Company than those
applicable to the Indebtedness being replaced, renewed, refinanced or extended.
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Company or any member of the Controlled Group is, or within
the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA (but excluding Multi-Employer Plans).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Proposed New Lender” is defined in Section 2.20 hereof.
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (x) such Lender’s Term Loan Commitment at such time (in each case, as
adjusted from time to time in accordance with the provisions of this Agreement)
by (y) the Aggregate Term Loan Commitment at such time; provided, however, if
all of the Term Loan Commitments are terminated pursuant to the terms of this
Agreement or have been fully funded pursuant to the terms of this Agreement,
then “Pro Rata Share” means the percentage obtained by dividing (x) such
Lender’s Term Loans then outstanding, by (y) the Term Loan Obligations then
outstanding.
“Purchasers” is defined in Section 13.3(A).
“Rate Option” means the Eurocurrency Rate or the Floating Rate, as applicable.
“Receivable(s)” means and includes all of the Company’s and each Subsidiary’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Company or such Subsidiary
to payment for goods sold or leased or for services rendered in the ordinary
course of the Company’s or such Subsidiary’s business (except those evidenced by
instruments or chattel paper), whether or not they have been earned by
performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

 

17



--------------------------------------------------------------------------------



 



“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.
“Register” is defined in Section 13.3(D) hereof.
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.
“Replacement Lender” is defined in Section 2.19 hereof.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days after such event occurs.
“Required Lenders” means, at any time, Lenders having Pro Rata Shares
representing more than 50% of the Pro Rata Shares of all Lenders at such time,
provided, however, that if any Lender shall have failed to fund its Pro Rata
Share of any Term Loan requested by the Borrower, which such Lender is obligated
to fund under the terms of this Agreement, and any such failure has not been
cured (such Lender being a “Defaulting Lender”), then, for so long as such
failure continues, “Required Lenders” means Lenders (excluding all Defaulting
Lenders) whose Pro Rata Shares represent greater than fifty percent 50% of the
aggregate Pro Rata Shares of all such Lenders.

 

18



--------------------------------------------------------------------------------



 



“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act, the Securities Exchange Act of 1934,
Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, rules, regulations and executive orders administered and enforced by the
U.S. Department of the Treasury’s Office of Foreign Assets Control, and any
certificate of occupancy, zoning ordinance, building, environmental or land use
requirement or permit or environmental, labor, employment, occupational safety
or health law, rule or regulation, including Environmental, Health or Safety
Requirements of Law.
“Reserves” shall mean the maximum reserve requirement, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) with respect
to “Eurocurrency liabilities” or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurocurrency
Rate Loans is determined or category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents, or any similar reserves required by any other Governmental
Authority including, without limitation, requirements imposed by the Bank of
England, the Financial Services Authority or the European Central Bank.
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Company now or hereafter
outstanding, except a dividend payable solely in the Company’s Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock, (ii) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the
Company or any of its Subsidiaries now or hereafter outstanding, other than in
exchange for, or out of the proceeds of, the substantially concurrent sale
(other than to a Subsidiary of the Company) of other Equity Interests of the
Company (other than Disqualified Stock), (iii) any redemption, purchase,
retirement, defeasance, prepayment or other acquisition for value, direct or
indirect, of any Indebtedness subordinated to the Obligations, (iv) any payment
of a claim for the rescission of the purchase or sale of, or for material
damages arising from the purchase or sale of, any Indebtedness (other than the
Obligations) or any Equity Interests of the Company, or any of its Subsidiaries,
or of a claim for reimbursement, indemnification or contribution arising out of
or related to any such claim for damages or rescission and (v) any transaction
that has an effect substantially similar to the effect of any of the
transactions described in the foregoing clauses (i) through (iv).
“Revolving Credit Facility” means the $225,000,000 revolving credit facility
evidenced by the Second Amended and Restated Credit Agreement, dated as of
October 25, 2007, by and among the Company, the lenders party thereto and
JPMorgan Chase, as administrative agent thereunder, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Risk-Based Capital Guidelines” is defined in Section 4.2 hereof.
“S&P” means Standard and Poor’s Ratings Group, a division of The McGraw-Hill
Companies, together with its successors and assigns.
“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

19



--------------------------------------------------------------------------------



 



“Selling Lender” is defined in Section 2.20(B) hereof.
“Senior Noteholder” means a Person holding a Senior Note.
“Senior Notes” means the 6.39% Senior Notes due October 15, 2011, as the same
may be amended, restated, supplemented or otherwise modified from time to time,
issued by the Company pursuant to the Note Agreement in an aggregate initial
principal amount of $75,000,000.
“Significant Domestic Incorporated Subsidiary” means any Domestic Incorporated
Subsidiary whose assets or sales represent more than 10% of the Company’s and
its Subsidiaries’ Consolidated Assets or consolidated sales, with any
determination of Consolidated Assets and consolidated sales based upon amounts
shown in the Company’s most recently delivered annual consolidated financial
statements.
“Significant Foreign Subsidiary” means any Foreign Subsidiary of the Company
whose assets represent more than 10% of the Company’s and its Subsidiaries’
Consolidated Assets, with such determination of such Foreign Subsidiary’s assets
and the Consolidated Assets being based upon amounts shown in the Company’s most
recently delivered annual consolidated financial statements; provided that with
respect to any such Foreign Subsidiary which as of the Closing Date had, and
thereafter continues to have, assets representing more than 3% of the Company’s
and its Subsidiaries’ Consolidated Assets, such Foreign Subsidiary shall be
deemed a Significant Foreign Subsidiary.
“Significant Subsidiary” means either a Significant Domestic Incorporated
Subsidiary or a Significant Foreign Subsidiary.
“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.
“Stock Repurchase Plan” means a formalized share repurchase plan or program
approved by the board of directors of the Company and providing for the
repurchase of the Capital Stock of the Company from its shareholders (either
directly or through open market purchases).
“Subsidiary” of a Person means (i) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” means a Subsidiary of the Company.
“Subsidiary Guaranty” means that certain Subsidiary Guaranty, dated of even date
herewith, attached hereto as Exhibit I, executed by the Subsidiary Guarantors in
favor of the Administrative Agent, for the ratable benefit of the Lenders (as
the same may be amended, restated, supplemented or otherwise modified (including
to add new Subsidiary Guarantors) from time to time), unconditionally
guaranteeing all of the indebtedness, obligations and liabilities of the Company
arising under or in connection with the Loan Documents.

 

20



--------------------------------------------------------------------------------



 



“Subsidiary Guarantors” means (i) all of the Company’s Significant Domestic
Incorporated Subsidiaries as of the Closing Date and (ii) all new Significant
Domestic Incorporated Subsidiaries which become Subsidiary Guarantors in
accordance with Section 7.2(K), in each case, together with their respective
successors and assigns.
“Taxes” is defined in Section 2.14(E)(i) hereof.
“Techni-Core” means Techni-Core, Inc., a Delaware corporation.
“Termination Date” means the earliest of (a) the Term Loan Termination Date,
(b) the date of termination of the Term Loan Commitments or the obligations of
the Lenders to make any further Loans pursuant to Section 9.1 hereof, upon which
date the Obligations may immediately become due and payable and (c) the calendar
day immediately following the Closing Date if the Aggregate Term Loan Commitment
in effect on the Closing Date has not been fully drawn on the Closing Date.
“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA with respect to such Plan; (iii) the imposition of an obligation under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Benefit Plan in a distress termination described in Section 4041(c)
of ERISA; (iv) the institution by the PBGC of proceedings to terminate or
appoint a trustee to administer a Benefit Plan; (v) any event or condition which
would constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Benefit Plan; or (vi) the
partial or complete withdrawal of the Company or any member of the Controlled
Group from a Multiemployer Plan.
“Term Loan” is defined in Section 2.1 hereof and shall include Incremental Term
Loans made to the Borrower pursuant to Section 2.20 hereof.
“Term Loan Commitment” means, for each Lender, the obligation of such Lender to
make Term Loans in an aggregate amount not exceeding the amount set forth on
Exhibit A to this Agreement opposite its name thereon under the heading “Term
Loan Commitment” or the signature page of the Assignment Agreement by which it
became a Lender, as such amount may be modified from time to time pursuant to
the terms of this Agreement or to give effect to any applicable Assignment
Agreement.
“Term Loan Obligations” means, at any particular time, the aggregate outstanding
principal amount of all of the Term Loans at such time.
“Term Loan Termination Date” means October 1, 2013.
“Transferee” is defined in Section 13.4.

 

21



--------------------------------------------------------------------------------



 



“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Eurocurrency Rate Loan.
“Unfunded Liabilities” means (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under all Single Employer Plans exceeds the fair market value of all such Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plans, and (ii) in the case of Multiemployer Plans, the
withdrawal liability that would be incurred by the Controlled Group if all
members of the Controlled Group completely withdrew from all Multiemployer
Plans.
“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.
“Unrestricted Domestic Cash Amount” means, as of any date of determination, that
portion of the Company’s and its consolidated Subsidiaries’ aggregate cash and
Cash Equivalents in excess of $10,000,000 that is on deposit with one or more
Lenders in the United States of America and that is not encumbered by or subject
to any Lien (including, without limitation, any Lien permitted hereunder),
setoff (other than ordinary course setoff rights of a depository bank arising
under a bank depository agreement for customary fees, charges and other
account-related expenses due to such depository bank thereunder), counterclaim,
recoupment, defense or other right in favor of any Person; provided, however,
that notwithstanding the actual amount of the Unrestricted Domestic Cash Amount,
no more than $20,000,000 of the Unrestricted Domestic Cash Amount may be
deducted in the calculation of Net Indebtedness.
“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with generally accepted accounting principles as in
effect from time to time.
1.2. References. Any references to Subsidiaries of the Company set forth herein
with respect to representations and warranties which deal with historical
matters shall be deemed to include the Company and its Subsidiaries and shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.

 

22



--------------------------------------------------------------------------------



 



ARTICLE II: TERM LOAN FACILITY
2.1. Term Loans.
(A) Upon the satisfaction of the conditions precedent set forth in Sections 5.1
and 5.2, each Lender severally and not jointly agrees, on the terms and
conditions set forth in this Agreement, to make term loans (requested by the
Borrower in accordance with Section 2.1(B)) to the Borrower on the Closing Date,
in Dollars, in an amount not to exceed such Lender’s Term Loan Commitment at
such time (each individually, a “Term Loan” and, collectively, the “Term
Loans”); provided, however, that, after giving effect to such Term Loans, the
aggregate principal amount of the Term Loans shall not exceed the Aggregate Term
Loan Commitment as in effect immediately prior to such funding. Subject to the
ability to borrow Incremental Term Loans in accordance with Section 2.20 hereof,
the Borrower may not reborrow all or any portion of any Term Loan once repaid,
and each Lender’s Term Loan Commitment shall be permanently reduced by the
amount of any Term Loan made by it hereunder. In addition, if the Term Loan
Commitments are not fully funded on the Closing Date, they shall immediately
expire on the immediately succeeding calendar day; provided, that Term Loan
Commitments that arise pursuant to Section 2.20 shall expire as described
therein. Each Advance under this Section 2.1 shall consist of Term Loans made by
each Lender ratably in proportion to such Lender’s respective Pro Rata Share.
(B) Borrowing/Election Notice. In accordance with Section 2.13, the Borrower may
telephonically request Advances hereunder, provided, however, that immediately
following any telephonic request the Borrower shall deliver to the
Administrative Agent a written confirmation of such telephonic request. If a
telephonic request is not made with respect to any Advance in accordance with
Section 2.13, then the Borrower shall deliver to the Administrative Agent a
Borrowing/Election Notice, signed by it, in accordance with the terms of
Section 2.7, in order to request such Advance. In either case, the
Administrative Agent shall promptly notify each Lender of such request.
(C) Making of Term Loans. Promptly after receipt of the Borrowing/Election
Notice under Section 2.7 in respect of Term Loans, the Administrative Agent
shall notify each Lender by telex or telecopy, or other similar form of
transmission, of the requested Term Loan. Each Lender shall make available to
the Administrative Agent its Term Loan in accordance with the terms of
Section 2.6. The Administrative Agent will promptly make the funds so received
from the Lenders available to the Borrower at the Administrative Agent’s office
in Chicago, Illinois on the applicable Borrowing Date and shall disburse such
proceeds in accordance with the Borrower’s disbursement instructions set forth
in such Borrowing/Election Notice. The failure of any Lender to deposit the
amount described above with the Administrative Agent on the applicable Borrowing
Date shall not relieve any other Lender of its obligations hereunder to make its
Term Loan on such Borrowing Date.
2.2. Intentionally Omitted.
2.3. Rate Options for all Advances; Maximum Interest Periods. The Term Loans may
be allocated as Floating Rate Advances or Eurocurrency Rate Advances, or a
combination thereof, selected by the Borrower in accordance with Section 2.9.
The Borrower may select, in accordance with Section 2.9, Rate Options and
Interest Periods applicable to portions of the Term Loans; provided, that there
shall be no more than five (5) Interest Periods in effect with respect to all of
the Loans at any time.

 

23



--------------------------------------------------------------------------------



 



2.4. Optional and Mandatory Payments. (a) The Borrower may from time to time and
at any time upon at least one (1) Business Day’s prior written notice repay or
prepay, without penalty or premium all or any part of its outstanding Floating
Rate Advances in an aggregate minimum amount of $1,000,000 and in integral
multiples of $100,000 in excess thereof. Eurocurrency Rate Advances may be
voluntarily repaid or prepaid prior to the last day of the applicable Interest
Period, subject to the indemnification provisions contained in Section 4.4, in
an aggregate minimum amount of $5,000,000 and in integral multiples of
$1,000,000 in excess thereof (or, if less, in the full amount of any Loan),
provided, that Borrower may not so prepay Eurocurrency Rate Advances unless it
shall have provided at least three (3) Business Days’ prior written notice to
the Administrative Agent of such prepayment.
(b) The Borrower shall repay the outstanding principal amount of the Term Loans
in quarterly installments of $1,875,000 per quarter payable on each Payment Date
commencing with March 31, 2009 and continuing thereafter, with any remaining
outstanding principal balance of the Term Loans and all other outstanding
Obligations being due on the Termination Date.
2.5. Intentionally Omitted.
2.6. Method of Borrowing. Not later than 1:00 p.m. (Chicago time) on each
Borrowing Date, each Lender shall make available its Term Loan in immediately
available funds in Dollars to the Administrative Agent at its address specified
pursuant to Article XIV. The Administrative Agent will promptly make the funds
so received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.
2.7. Method of Selecting Types, Currency and Interest Periods for Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Rate Advance, the Interest Period applicable to each Advance (including the
initial Term Loan) from time to time. The Borrower shall give the Administrative
Agent irrevocable notice in substantially the form of Exhibit B hereto (a
“Borrowing/Election Notice”) not later than 12:00 noon (Chicago time) (a) on the
Borrowing Date of each Floating Rate Advance, and (b) three (3) Business Days
before the Borrowing Date for each Eurocurrency Rate Advance, specifying:
(i) the Borrowing Date (which shall be a Business Day) of such Advance; (ii) the
aggregate amount of such Advance; (iii) the Type of Advance selected; and
(iv) in the case of each Eurocurrency Rate Advance, the Interest Period
applicable thereto. Each Floating Rate Advance and all Obligations other than
Loans shall bear interest from and including the date of the making of such
Advance, in the case of Loans, and the date such Obligation is due and owing in
the case of such other Obligations, to (but not including) the date of repayment
thereof at the Floating Rate changing when and as such Floating Rate changes.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Loan will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurocurrency Rate Advance shall bear interest from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
as applicable to such Eurocurrency Rate Advance.

 

24



--------------------------------------------------------------------------------



 



2.8. Minimum Amount of Each Advance. Each Advance shall be in the minimum amount
of $5,000,000 and in multiples of $1,000,000 if in excess thereof; provided,
however, that any Floating Rate Advance made after the Closing Date may be in
the amount of Term Loan Obligations not then otherwise allocated to any
Eurocurrency Rate Advance.
2.9. Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.
(A) Right to Convert. The Borrower may elect from time to time, subject to the
provisions of Section 2.3 and this Section 2.9, to convert all or any part of a
Loan of any Type into any other Type or Types of Loan; provided that any
conversion of any Eurocurrency Rate Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto.
(B) Automatic Conversion and Continuation. Floating Rate Loans shall continue as
Floating Rate Loans unless and until such Floating Rate Loans are converted into
Eurocurrency Rate Loans. Eurocurrency Rate Loans shall continue as Eurocurrency
Rate Loans until the end of the then applicable Interest Period therefor, at
which time such Eurocurrency Rate Loans shall be automatically converted into
Floating Rate Loans unless the Borrower shall have given the Administrative
Agent notice in accordance with Section 2.9(D) requesting that, at the end of
such Interest Period, such Eurocurrency Rate Loans continue as a Eurocurrency
Rate Loan.
(C) No Conversion Post-Default; Limited Conversion Post-Unmatured Default.
Notwithstanding anything to the contrary contained in Section 2.9(A) or Section
2.9(B), (x) no Loan may be converted into or continued as a Eurocurrency Rate
Loan (except with the consent of the Required Lenders) when any Default has
occurred and is continuing and (y) no Loan may be converted into or continued as
a Eurocurrency Rate Loan with an Interest Period greater than one month (except
with the consent of the Required Lenders) when any Unmatured Default has
occurred and is continuing.
(D) Borrowing/Election Notice. Subject to clause (B) above, the Borrower shall
give the Administrative Agent an irrevocable Borrowing/Election Notice of each
conversion of a Floating Rate Loan into a Eurocurrency Rate Loan or continuation
of a Eurocurrency Rate Loan not later than 12:00 noon (Chicago time) three
(3) Business Days prior to the date of the requested conversion or continuation,
specifying: (i) the requested date (which shall be a Business Day) of such
conversion or continuation; (ii) the amount and Type of the Loan to be converted
or continued; and (iii) the amount of Eurocurrency Rate Loan(s) into which such
Loan is to be converted or continued, and the duration of the Interest Period
applicable thereto.
2.10. Default Rate. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section, and (ii) in the case of any other amount,
2% plus the rate applicable to Floating Rate Loans.

 

25



--------------------------------------------------------------------------------



 



2.11. Method of Payment. All payments of principal, interest, fees, and
commissions hereunder shall be made in Dollars, without setoff, deduction or
counterclaim (unless indicated otherwise in Section 2.14(E)), in immediately
available funds to the Administrative Agent at the Administrative Agent’s
address specified pursuant to Article XIV or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by 1:00 p.m. (Chicago time) the preceding Business Day, and shall
be made ratably among the Lenders (unless such amount is not to be shared
ratably in accordance with the terms hereof). Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds which the
Administrative Agent received at its address specified pursuant to Article XIV
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. Any payment owing by the Borrower to a
Lender shall be deemed to have been paid to such Lender by the Borrower upon the
Administrative Agent’s receipt of such payment from the Borrower. The Borrower
authorizes the Administrative Agent to charge the account of the Borrower
maintained with JPMorgan Chase for each payment of principal, interest, fees,
and commissions as it becomes due hereunder; provided, that the Administrative
Agent promptly notifies the Borrower thereof.
2.12. Evidence of Debt.
(A) Loan Account. Each Lender shall maintain in accordance with its usual
practice an account or accounts (a “Loan Account”) evidencing the indebtedness
of the Borrower to such Lender owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
(B) Register. The Register maintained by the Administrative Agent pursuant to
Section 13.3(D) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, (iii) the effective date and amount of each Assignment Agreement
delivered to and accepted by it and the parties thereto pursuant to
Section 13.3, (iv) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, and
(v) all other appropriate debits and credits as provided in this Agreement,
including, without limitation, all fees, charges, expenses and interest.
(C) Entries in Loan Account and Register. The entries made in the Loan Account,
the Register and the other accounts maintained pursuant to subsections (A) or
(B) of this Section shall be conclusive and binding for all purposes, absent
manifest error, gross negligence or willful misconduct, unless the Borrower
objects to information contained in the Loan Accounts, the Register or the other
accounts within forty-five (45) days of the Borrower’s receipt of such
information; provided that the failure of any Lender or the Administrative Agent
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrower to repay the Loans in accordance with the terms
of this Agreement.

 

26



--------------------------------------------------------------------------------



 



(D) Notes Upon Request. Any Lender may request that the Loans made by it each be
evidenced by a promissory note in substantially the form of Exhibit J to
evidence such Lender’s Loans. In such event, the Borrower shall prepare, execute
and deliver to such Lender such a promissory note for such Loans payable to the
order of such Lender. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 13.3) be represented by one or more promissory notes in such form
payable to the order of the payee named therein.
2.13. Telephonic Notices. The Borrower authorizes the Lenders and the
Administrative Agent to extend the initial Term Loan and Incremental Term Loans,
effect selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation, signed
by an Authorized Officer (or such other officer designated in writing to the
Administrative Agent by an Authorized Officer so long as such other officer is
also permitted to make such delivery under the Borrower’s organizational
documents), of each telephonic notice. If the written confirmation differs in
any material respect from the action taken by the Administrative Agent and the
Lenders, the records of the Administrative Agent and the Lenders shall govern
absent manifest error, gross negligence or willful misconduct. In case of
disagreement concerning such notices, if the Administrative Agent has recorded
telephonic borrowing notices, such recordings will be made available to the
Borrower upon the Borrower’s request therefor.
2.14. Promise to Pay; Interest and Fees; Interest Payment Dates; Interest and
Fee Basis; Taxes.
(A) Promise to Pay. The Borrower unconditionally promises to pay when due the
principal amount of each Loan incurred by it and all other Obligations incurred
by it, and to pay all unpaid interest accrued thereon, in accordance with the
terms of this Agreement and the other Loan Documents.
(B) Interest Payment Dates. Interest accrued on each Floating Rate Loan shall be
payable on each Payment Date, commencing with the first such date to occur after
the date hereof, upon any prepayment whether by acceleration or otherwise, and
at maturity (whether by acceleration or otherwise). Interest accrued on each
Eurocurrency Rate Loan shall be payable on the last day of its applicable
Interest Period, on any date on which such Eurocurrency Rate Loan is prepaid,
whether by acceleration or otherwise, and at maturity. Interest accrued on each
Eurocurrency Rate Loan having an Interest Period longer than three months shall
also be payable on the last day of each three-month interval during such
Interest Period. Interest accrued on the principal balance of all other
Obligations shall be payable in arrears (i) on each Payment Date, commencing on
the first such Payment Date following the incurrence of such Obligations,
(ii) upon repayment thereof in full or in part, and (iii) if not theretofore
paid in full, at the time such other Obligations become due and payable (whether
by acceleration or otherwise).
(C) Fees. The Company agrees to pay to the Administrative Agent or the Arranger
the fees set forth in the letter agreement between the Administrative Agent, the
Arranger and the Company dated August 19, 2008 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Fee
Letter”), payable at the times and in the amounts set forth therein.

 

27



--------------------------------------------------------------------------------



 



(D) Interest and Fee Basis; Applicable Eurocurrency Margin.
(i) Interest on all Eurocurrency Rate Loans and on all fees shall be calculated
for actual days elapsed on the basis of a 360-day year. Interest on all Floating
Rate Loans shall be calculated for actual days elapsed on the basis of a 365-,
or when appropriate 366-, day year. Interest shall be payable for the day an
Obligation is incurred but not for the day of any payment on the amount paid if
payment is received prior to 2:00 p.m. (local time) at the place of payment. If
any payment of principal of or interest on a Loan or any payment of any other
Obligations shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest, fees and commissions in connection with such payment.
(ii) The Applicable Eurocurrency Margin shall be determined on the basis of the
then applicable Leverage Ratio as described in this Section 2.14(D)(ii), from
time to time by reference to the following table:

                                                              Level II     Level
III     Level IV     Level V                     Status     Status     Status  
  Status             Level I     (Leverage     (Leverage     (Leverage    
(Leverage             Status     Ratio is     Ratio is     Ratio is     Ratio is
    Level VI       (Leverage     greater     greater     greater     greater    
Status       Ratio is     than 1.0 to     than 1.5 to     than 2.0 to     than
2.5 to     (Leverage       less than     1.0 and less     1.0 and     1.0 and
less     1.0 and less     Ratio is       or equal     than or     less than    
than or     than or     greater   Applicable   to 1.0 to     equal to     or
equal to     equal to 2.5     equal to 3.0     than 3.0 to   Margin   1.0)    
1.5 to 1.0)     2.0 to 1.0)     to 1.0)     to 1.0 )     1.0)  
Eurocurrency Margin
    1.00 %     1.25 %     1.50 %     1.75 %     2.00 %     2.25 %

For purposes of this Section 2.14(D)(ii), the Leverage Ratio shall be calculated
as provided in Section 7.4(A). Upon receipt of the financial statements
delivered pursuant to Sections 7.1(A)(i) and (ii), as applicable, the Applicable
Eurocurrency Margin shall be adjusted, such adjustment being effective five
(5) Business Days following the day such financial statements and compliance
certificates are required to be delivered pursuant to Section 7.1(A); provided,
that if the Company shall not have timely delivered its financial statements and
compliance certificates in accordance with the applicable provisions of
Section 7.1(A), and such failure continues for five (5) days after notice from
the Administrative Agent to the Company, then, at the discretion of the Required
Lenders, commencing on the date upon which such financial statements and
compliance certificates should have been delivered and continuing until five
(5) days after such financial statements and compliance certificates are
actually delivered, it shall be assumed for purposes of determining the
Applicable Eurocurrency Margin that the Leverage Ratio was greater than 3.0 to
1.0 and Level VI pricing shall be applicable.

 

28



--------------------------------------------------------------------------------



 



(iii) Notwithstanding anything herein to the contrary, from the Closing Date
through the fifth (5th) Business Day following the earlier of (x) the day
financial statements are required to be delivered pursuant to Section 7.1(A) for
the fiscal quarter ending December 31, 2008 and (y) the date such financial
statements are in fact delivered, the Applicable Eurocurrency Margin shall be
determined based upon a Leverage Ratio equal to Level III.
(E) Taxes.
(i) Any and all payments by the Borrower hereunder (whether in respect of
principal, interest, fees or otherwise) shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings or any interest, penalties or liabilities
with respect thereto imposed by any Governmental Authority including those
arising after the date hereof as a result of the adoption of or any change in
any law, treaty, rule, regulation, guideline or determination of a Governmental
Authority or any change in the interpretation or application thereof by a
Governmental Authority but excluding, in the case of each Lender and the
Administrative Agent, Excluded Taxes (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings, and liabilities which the
Administrative Agent or a Lender determines to be applicable to this Agreement,
the other Loan Documents, the Term Loan Commitments, or the Loans being
hereinafter referred to as “Taxes”). If the Borrower or the Administrative Agent
shall be required by law to deduct or withhold any Taxes from or in respect of
any sum payable hereunder or under the other Loan Documents to any Lender or the
Administrative Agent, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions or withholdings (including
deductions or withholdings applicable to additional sums payable under this
Section 2.14(E)) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower shall make such
deductions or withholdings, and (iii) the Borrower shall pay the full amount
deducted or withheld to the relevant Governmental Authority or other authority
in accordance with applicable law. If any Tax, including, without limitation,
any withholding tax, of the United States of America or any other Governmental
Authority shall be or become applicable (y) after the date of this Agreement, to
such payments by the Borrower made to the Lending Installation or any other
office that a Lender may claim as its Lending Installation, or (z) after such
Lender’s selection and designation of any other Lending Installation, to such
payments made to such other Lending Installation, such Lender shall use
reasonable efforts to make, fund and maintain its Loans through another Lending
Installation of such Lender in another jurisdiction so as to reduce the
Borrower’s liability hereunder, if the making, funding or maintenance of such
Loans through such other Lending Installation of such Lender does not, in the
reasonable judgment of such Lender, otherwise adversely and materially affect
such Loans, or obligations under the Term Loan Commitments of such Lender.

 

29



--------------------------------------------------------------------------------



 



(ii) In addition, the Company agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
other Loan Documents, the Term Loan Commitments, or the Loans (other than
Excluded Taxes, collectively, the “Other Taxes”).
(iii) The Borrower indemnifies each Lender and the Administrative Agent for the
full amount of Taxes and Other Taxes (including, without limitation, any Taxes
or Other Taxes imposed by any Governmental Authority on amounts payable under
this Section 2.14(E)) paid by such Lender or the Administrative Agent (as the
case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted. This indemnification shall be made
within thirty (30) days after the date such Lender or the Administrative Agent
(as the case may be) makes written demand therefor. A certificate as to any
additional amount payable to any Lender or the Administrative Agent under this
Section 2.14(E) submitted to the Borrower and the Administrative Agent (if a
Lender is so submitting) by such Lender or the Administrative Agent shall show
in reasonable detail the amount payable and the calculations used to determine
such amount and shall, absent manifest error, be final, conclusive and binding
upon all parties hereto. With respect to such deduction or withholding for or on
account of any Taxes and to confirm that all such Taxes have been paid to the
appropriate Governmental Authorities, the Borrower shall promptly (and in any
event not later than thirty (30) days after receipt) furnish to each Lender and
the Administrative Agent such certificates, receipts and other documents as may
reasonably be required (in the reasonable judgment of such Lender or the
Administrative Agent) to establish any tax credit to which such Lender or the
Administrative Agent may be entitled. In the event such Lender or the
Administrative Agent receives any such tax credit, such Lender or the
Administrative Agent shall pay to the Borrower such amount (if any) not
exceeding the increased amount paid by the Borrower to, or on behalf of, such
Lender or the Administrative Agent that is allocable to such increased amount.
Any of the Administrative Agent or any Lender requesting compensation under this
Section 2.14(E) shall use its reasonable efforts to notify the Borrower (with a
copy to the Administrative Agent) in writing of the event giving rise to such
demand for compensation not more than ninety (90) days following the date upon
which the responsible account officer for the Administrative Agent or the
applicable Lender knows of such event. Such written demand shall be rebuttably
presumed correct for all purposes. If any Lender or the Administrative Agent
demands compensation under this Section 2.14(E) more than ninety (90) days
following the date upon which a responsible account officer for such Lender or
the Administrative Agent knows that Taxes or Other Taxes have begun to accrue
with respect to which such Lender or the Administrative Agent is entitled to
compensation under this Section 2.14(E), then any Taxes or Other Taxes
attributable to the period prior to the ninety (90) day period immediately
preceding the date on which such Lender or the Administrative Agent provided
such notice and demand for compensation shall be excluded from the indemnity
obligations of the Borrower under this Section 2.14(E).

 

30



--------------------------------------------------------------------------------



 



(iv) Within thirty (30) days after the date of any payment of Taxes or Other
Taxes by the Borrower, the Borrower shall furnish to the Administrative Agent
the original or a certified copy of a receipt evidencing payment thereof.
(v) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.14(E) shall survive the payment in full of all Obligations hereunder,
and the termination of this Agreement for a period of one year.
(vi) Each Lender (including any Replacement Lender or Purchaser) that is not
created or organized under the laws of the United States of America or a
political subdivision thereof (each a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent on or before the Closing Date, or, if
later, the date on which such Lender becomes a Lender pursuant to Section 13.3
hereof (and from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only for so long as such Non-U.S. Lender is legally
entitled to do so), either (1) two (2) duly completed copies of either (A) IRS
Form W-8BEN, or (B) IRS Form W-8ECI, or in either case an applicable successor
form; or (2) in the case of a Non-U.S. Lender that is not legally entitled to
deliver the forms listed in clause (vi)(1), (x) a certificate of a duly
authorized officer of such Non-U.S. Lender to the effect that such Non-U.S.
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code (such certificate, an “Exemption Certificate”)
and (y) two (2) duly completed copies of IRS Form W-8BEN or applicable successor
form. Each such Lender further agrees to deliver to the Borrower and the
Administrative Agent from time to time a true and accurate certificate executed
in duplicate by a duly authorized officer of such Lender in a form satisfactory
to the Borrower and the Administrative Agent, before or promptly upon the
occurrence of any event requiring a change in the most recent certificate
previously delivered by it to the Borrower and the Administrative Agent pursuant
to this Section 2.14(E)(vi). Further, each Lender which delivers a form or
certificate pursuant to this clause (vi) covenants and agrees to deliver to the
Borrower and the Administrative Agent within fifteen (15) days prior to the
expiration of such form, for so long as this Agreement is still in effect,
another such certificate and/or two (2) accurate and complete original
newly-signed copies of the applicable form (or any successor form or forms
required under the Code or the applicable regulations promulgated thereunder).
Each Lender shall promptly furnish to the Company and the Administrative Agent
such additional documents as may be reasonably required by the Company or the
Administrative Agent to establish any exemption from or reduction of any Taxes
or Other Taxes required to be deducted or withheld. Notwithstanding any other
provision of this Section 2.14(E), the Borrower shall not be obligated to gross
up any payments to any Lender pursuant to Section 2.14(E)(i), or to indemnify
any Lender pursuant to Section 2.14(E)(iii), in respect of United States federal
withholding taxes to the extent imposed as a result of

 

31



--------------------------------------------------------------------------------



 



(x) the failure of such Lender to deliver to the Borrower the form or forms
and/or an Exemption Certificate, as applicable to such Lender, pursuant to
Section 2.14(E)(vi), (y) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect, or (z) the Lender
designating a successor Lending Installation at which it maintains its Loans
which has the effect of causing such Lender to become obligated for tax payments
in excess of those in effect immediately prior to such designation; provided,
however, that the Borrower shall be obligated to gross up any payments to any
such Lender pursuant to Section 2.14(E)(i), and to indemnify any such Lender
pursuant to Section 2.14(E)(iii), in respect of United States federal
withholding taxes if (x) any such failure to deliver a form or forms or an
Exemption Certificate or the failure of such form or forms or exemption
certificate to establish a complete exemption from U.S. federal withholding tax
or inaccuracy or untruth contained therein resulted from a change in any
applicable statute, treaty, regulation or other applicable law or any
interpretation of any of the foregoing occurring after the date such Lender
became a party hereto, which change rendered such Lender no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or the certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in any material respect, (ii) the
redesignation of the Lender’s Lending Installation was made at the request of
the Company or (iii) the obligation to gross up payments to any such Lender
pursuant to Section 2.14(E)(i), or to indemnify any such Lender pursuant to
Section 2.14(E)(iii), is with respect to a Purchaser that becomes a Purchaser as
a result of an assignment made at the request of the Company.
(vii) Upon the request, and at the expense of the Borrower, each Lender to which
the Borrower is required to pay any additional amount pursuant to this Section
2.14(E), shall reasonably afford the Borrower the opportunity to contest, and
shall reasonably cooperate with the Borrower in contesting, the imposition of
any Tax giving rise to such payment; provided, that (i) such Lender shall not be
required to afford the Borrower the opportunity to so contest unless the
Borrower shall have confirmed in writing to such Lender its obligation to pay
such amounts pursuant to this Agreement; and (ii) the Borrower shall reimburse
such Lender for its attorneys’ and accountants’ fees and disbursements incurred
in so cooperating with the Borrower in contesting the imposition of such Tax;
provided, however, that notwithstanding the foregoing, no Lender shall be
required to afford the Borrower the opportunity to contest, or cooperate with
the Borrower in contesting, the imposition of any Taxes, if such Lender in good
faith determines that to do so would have an adverse effect on it.
(viii) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.14(E), it shall
pay to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.14(E) giving rise to such refund), net of all expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

32



--------------------------------------------------------------------------------



 



2.15. Notifications. Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Borrowing/Election Notice and
repayment notice received by it hereunder. The Administrative Agent will notify
each Lender of the interest rate applicable to each Eurocurrency Rate Loan
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.
2.16. Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time upon reasonable written notice thereof to the Company. All
terms of this Agreement shall apply to any such Lending Installation. Each
Lender may, by written or facsimile notice to the Administrative Agent and the
Company, designate a Lending Installation through which Loans will be made by it
and for whose account Loan payments are to be made.
2.17. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to the Administrative Agent, the recipient of such payment shall, on demand by
the Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.
2.18. Termination Date. This Agreement shall be effective until the Termination
Date. Notwithstanding the termination of this Agreement, until (A) all of the
Obligations (other than contingent indemnity obligations) shall have been fully
paid and satisfied in cash, and (B) all financing arrangements among the
Borrower and the Lenders shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.

 

33



--------------------------------------------------------------------------------



 



2.19. Replacement of Certain Lenders. In the event a Lender (“Affected Lender”)
shall have: (i) failed to fund its Pro Rata Share of any Advance requested by
the Borrower which such Lender is obligated to fund under the terms of this
Agreement and which failure has not been cured, (ii) requested compensation from
the Borrower under Sections 2.14(E), 4.1 or 4.2 to recover Taxes, Other Taxes or
other additional costs incurred by such Lender which are not being requested
generally by the other Lenders, (iii) delivered a notice pursuant to Section 4.3
claiming that such Lender is unable to extend Eurocurrency Rate Loans to the
Borrower for reasons not generally applicable to the other Lenders, (iv) invoked
Section 10.2, or (v) failed to consent to a waiver or amendment hereto which has
otherwise been consented to by the Required Lenders, then, in any such case, the
Borrower or the Administrative Agent may make written demand on such Affected
Lender (with a copy to the Administrative Agent in the case of a demand by the
Borrower and a copy to the Borrower in the case of a demand by the
Administrative Agent) for the Affected Lender to assign, and such Affected
Lender shall use commercially reasonable efforts to assign pursuant to one or
more duly executed Assignment Agreements five (5) Business Days after the date
of such demand, to one or more financial institutions that comply with the
provisions of Section 13.3(A) which the Borrower or the Administrative Agent, as
the case may be, shall have engaged for such purpose (“Replacement Lender”), all
of such Affected Lender’s rights and obligations under this Agreement and the
other Loan Documents (including, without limitation, its Term Loan Commitment,
if any, and, all Loans owing to it), in accordance with Section 13.3. The
Administrative Agent agrees, upon the occurrence of such events with respect to
an Affected Lender and upon the written request of the Borrower, to use its
reasonable efforts to obtain the commitments from one or more financial
institutions to act as a Replacement Lender. The Administrative Agent is
authorized to execute one or more of such assignment agreements as
attorney-in-fact for any Affected Lender failing to execute and deliver the same
within five (5) Business Days after the date of such demand. Further, with
respect to such assignment the Affected Lender shall have concurrently received,
in cash, all amounts due and owing to the Affected Lender hereunder or under any
other Loan Document, including, without limitation, the aggregate outstanding
principal amount of the Loans owed to such Lender, together with accrued
interest thereon through the date of such assignment, amounts payable under
Sections 2.14(E), 4.1, and 4.2 with respect to such Affected Lender and
compensation payable under Section 2.14(C) in the event of any replacement of
any Affected Lender under clause (ii) or clause (iii) of this Section 2.19;
provided that upon such Affected Lender’s replacement, such Affected Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14(E), 4.1, 4.2, 4.4, and 10.7, as well as to any fees
accrued for its account hereunder and not yet paid, and shall continue to be
obligated under Section 11.8 for such amounts, obligations and liabilities as
are due and payable up to and including (but not after) the date such Affected
Lender is replaced pursuant hereto. Upon the replacement of any Affected Lender
pursuant to this Section 2.19, the provisions of Section 9.2 shall continue to
apply with respect to Loans which are then outstanding with respect to which the
Affected Lender failed to fund its Pro Rata Share and which failure has not been
cured.

 

34



--------------------------------------------------------------------------------



 



2.20. Increase of Term Loan Obligations. (A) At any time and from time to time,
the Company may request (in consultation with the Administrative Agent)
Incremental Term Loans without the prior written consent of any of the
non-participating Lenders, provided, that, (a) the maximum Term Loans
Obligations outstanding hereunder during the term of this Agreement shall at no
time exceed $200,000,000; (b) the Company shall not be entitled to make such
request more than twice; (c) the Incremental Term Loans shall rank pari passu in
right of payment and of security (if any) with the initial Term Loans; (d) the
Incremental Term Loans shall not mature earlier than the Term Loan Termination
Date; (e) the Applicable Eurocurrency Margin for all Incremental Term Loans
shall equal or be less than the Applicable Eurocurrency Margin for the initial
Term Loans; and (f) except as otherwise set forth in this Section 2.20, the
Incremental Term Loans shall be treated substantially the same as the initial
Term Loans (in each case, including with respect to mandatory and voluntary
prepayments and scheduled amortization payments); provided, that any up-front
fees paid in connection with such Incremental Term Loans shall be determined by
the Borrower and the Lenders participating in such Incremental Term Loans, and
need not match those paid to the Lenders holding initial Term Loans. Such
request shall be made in a written notice given to the Administrative Agent and
the Lenders by the Company not less than twenty (20) Business Days prior to the
proposed effective date of such increase, which notice (a “Commitment Increase
Notice”) shall specify the amount of the proposed increase in the Term Loan
Obligations, and the proposed effective date of such increase. In the event of
such a Commitment Increase Notice, each of the Lenders shall be given the
opportunity to participate in the requested increase ratably in proportions that
their respective Term Loans bear to the Term Loan Obligations in the aggregate.
No Lender shall have any obligation to commit to making Incremental Term Loans
after the Closing Date or to increase its share of the Term Loan Obligations
pursuant to a Commitment Increase Notice. On or prior to the date that is ten
(10) Business Days after receipt of the Commitment Increase Notice, each Lender
shall submit to the Administrative Agent a notice indicating the maximum amount
of Incremental Term Loans which it is willing to make in connection with such
Commitment Increase Notice (any such notice to the Administrative Agent being
herein a “Lender Increase Notice”). Any Lender which does not submit a Lender
Increase Notice to the Administrative Agent prior to the expiration of such ten
(10) Business Day period shall be deemed to have denied any request to make
Incremental Term Loans and increase its share of the Term Loan Obligations. In
the event that proposed increases in the Term Loan Obligations as requested in
the Lender Increase Notices exceed the amount requested by the Company in the
Commitment Increase Notice, the Administrative Agent and the Arranger shall have
the right, in consultation with the Company, to allocate the amount of increases
necessary to meet the Company’s Commitment Increase Notice. In the event that
the Lender Increase Notices are less than the amount requested by the Company,
not later than three (3) Business Days prior to the proposed effective date the
Company may notify the Administrative Agent of any financial institution that
shall have agreed to become a “Lender” party hereto (a “Proposed New Lender”) in
connection with the Commitment Increase Notice. Any Proposed New Lender shall be
subject to the consent of the Administrative Agent (which consent shall not be
unreasonably withheld). If the Company shall not have arranged any Proposed New
Lender(s) to commit to the shortfall from the Lender Increase Notices, then the
Company shall be deemed to have reduced the amount of its Commitment Increase
Notice to the aggregate amount set forth in the Lender Increase Notices. Based
upon the Lender Increase Notices, any allocations made in connection therewith
and any notice regarding any Proposed New Lender, if applicable, the
Administrative Agent shall notify the Company and the Lenders on or before the
Business Day immediately prior to the proposed effective date of the amount of
each Lender’s and Proposed New Lenders’ Term Loan Commitment and the aggregate
principal amount of its Term Loans resulting therefrom (the “Effective
Commitment Amount”), and the new amount of Term Loan Obligations after giving
effect to such Term Loans. The new Term

 

35



--------------------------------------------------------------------------------



 



Loan Commitments shall be effective on the following Business Day and all
Incremental Term Loans in respect thereof (subject to the satisfaction of all
conditions to funding set forth in this Agreement) shall be made on the
following Business Day. Any increase in the Term Loan Obligations shall be
subject to the following conditions precedent: (i) the Company shall have
obtained the consent thereto of any guarantor of the Obligations and its
reaffirmation of the Loan Document(s), if any, executed by it, which consent and
reaffirmation shall be in writing and in form and substance reasonably
satisfactory to the Administrative Agent, (ii) as of the date of the Commitment
Increase Notice and as of the proposed effective date of the increase in the
Term Loan Obligations, all representations and warranties shall be true and
correct in all material respects as though made on such date (other than those
which expressly speak to an earlier date) and no event shall have occurred and
then be continuing which constitutes a Default or Unmatured Default, (iii) the
Borrower, the Administrative Agent and each Proposed New Lender or Lender that
shall have agreed to provide a “Term Loan Commitment” in support of such
increase in the Term Loan Obligations shall have executed and delivered a
Commitment and Acceptance (“Commitment and Acceptance”) substantially in the
form of Exhibit M hereto, and (iv) the Borrower and the Proposed New Lender
shall otherwise have executed and delivered such other instruments and documents
as may be required under Article V or that the Administrative Agent shall have
reasonably requested in connection with such increase. In the event any
provision of a Commitment and Acceptance shall be inconsistent with any
provision of this Agreement, then this Agreement shall govern. If any fee shall
be charged by the Lenders in connection with any such increase, such fee shall
be in accordance with then prevailing market conditions, which market conditions
shall have been reasonably documented by the Administrative Agent to the
Company. Upon satisfaction of the conditions precedent to any increase in the
Term Loan Obligations, the Administrative Agent shall promptly advise the
Company and each Lender of the effective date of such increase. Upon the
effective date of any increase in the Term Loan Obligations that is provided by
a Proposed New Lender, such Proposed New Lender shall be a party to this
Agreement as a Lender and shall have the rights and obligations of a Lender
hereunder. Nothing contained herein shall constitute, or otherwise be deemed to
be, a commitment on the part of any Lender to increase its Term Loan Commitment
or make Incremental Term Loans hereunder at any time.
(B) For purposes of this Section 2.20(B), (i) the term “Buying Lender(s)” shall
mean each Lender and New Lender that is allocated an Effective Commitment Amount
in connection with any Commitment Increase Notice and (ii) the term “Selling
Lender(s)” shall mean each Lender whose aggregate Term Loan principal amount is
not being increased from that in effect prior to such increase in the Term Loan
Obligations. Effective on the effective date of any increase in the Term Loan
Obligations pursuant to Section 2.20(A) above, each Selling Lender hereby sells,
grants, assigns and conveys to each Buying Lender, without recourse, warranty,
or representation of any kind, except as specifically provided herein, an
undivided percentage in such Selling Lender’s right, title and interest in and
to its outstanding Term Loans and percentages necessary so that, from and after
such sale, each such Selling Lender’s outstanding Term Loans shall equal such
Selling Lender’s Pro Rata Share (as calculated after giving effect to such
increase) of the Term Loan Obligations. Effective on the effective date of the
increase in the Term Loan Obligations pursuant to Section 2.20(A) above, each
Buying Lender hereby purchases and accepts such grant, assignment and conveyance
from the Selling Lenders. Each Buying Lender hereby agrees that its respective
purchase price for the portion of the outstanding Term Loans purchased hereby
shall equal the amount necessary so that, from and after such payments, each
Buying

 

36



--------------------------------------------------------------------------------



 



Lender’s outstanding Term Loans shall equal such Buying Lender’s Pro Rata Share
of the outstanding Term Loans (as determined after giving effect to such
increase). Such amount shall be payable on the effective date of the increase in
the Term Loan Outstandings by wire transfer of immediately available funds to
the Administrative Agent. The Administrative Agent, in turn, shall wire transfer
any such funds received to the Selling Lenders, in same day funds, for the sole
account of the Selling Lenders. Each Selling Lender hereby represents and
warrants to each Buying Lender that such Selling Lender owns the Term Loans
being sold and assigned hereby for its own account and has not sold, transferred
or encumbered any or all of its interest in such Term Loans, except for
participations which will be extinguished upon payment to Selling Lender of an
amount equal to the portion of the outstanding Loans being sold by such Selling
Lender. Each Buying Lender hereby acknowledges and agrees that, except for each
Selling Lender’s representations and warranties contained in the foregoing
sentence, each such Buying Lender has entered into its Commitment and Acceptance
with respect to such increase on the basis of its own independent investigation
and has not relied upon, and will not rely upon, any explicit or implicit
written or oral representation, warranty or other statement of the Lenders or
the Administrative Agent concerning the authorization, execution, legality,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or the other Loan Documents. The Borrower hereby agrees to compensate
each Selling Lender for all losses, expenses and liabilities incurred by each
Lender in connection with the sale and assignment of any Eurocurrency Rate Loan
hereunder on the terms and in the manner as set forth in Article IV.
ARTICLE III: INTENTIONALLY OMITTED
ARTICLE IV: CHANGE IN CIRCUMSTANCES
4.1. Yield Protection. If any law or any governmental or quasi-governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law) adopted after the date the relevant Lender became a party to this
Agreement and having general applicability to all banks within the jurisdiction
in which such Lender operates (excluding, for the avoidance of doubt, the effect
of and phasing in of capital requirements or other regulations or guidelines
passed prior to the date of this Agreement), or any interpretation or
application thereof by any Governmental Authority charged with the
interpretation or application thereof, or the compliance of any Lender
therewith,
(A) subjects any Lender or any applicable Lending Installation to any tax, duty,
charge or withholding on or from payments due from the Borrower (excluding
taxation of the overall net income of any Lender or taxation of a similar basis,
which are governed by Section 2.14(E), and excluding any other taxes for which
such Lender has been reimbursed by the Borrower), or changes the basis of
taxation of payments to any Lender in respect of its Term Loan Commitment,
Loans, or other amounts due it hereunder, or
(B) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurocurrency Rate Loans) with
respect to its Term Loan Commitment or Loans, or

 

37



--------------------------------------------------------------------------------



 



(C) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its Term Loan Commitment, or the Loans, or reduces any amount
receivable by any Lender or any applicable Lending Installation in connection
with Loans, or requires any Lender or any applicable Lending Installation to
make any payment calculated by reference to the amount of its Term Loan
Commitment or Loans, by an amount deemed material by such Lender;
and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining its Term Loan Commitment or Loans, or to reduce
any amount received under this Agreement, then, within fifteen (15) days after
receipt by the Borrower of written demand by such Lender pursuant to
Section 4.5, the Borrower shall pay such Lender that portion of such increased
expense incurred or reduction in an amount received which such Lender determines
is attributable to making, funding and maintaining its Loans, and its Term Loan
Commitment; provided, however, that the Borrower shall not be required to pay
any additional amounts pursuant to this Section 4.1 incurred more than 90 days
prior to the date of the relevant Lender’s demand therefor.
4.2. Changes in Capital Adequacy Regulations. If a Lender determines (i) the
amount of capital required to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a “Change” (as defined below), and (ii) such increase
in capital will result in an increase in the cost to such Lender of maintaining
its Term Loan Commitment or Loans, or its obligation to make Loans hereunder,
then, within fifteen (15) days after receipt by the Borrower of written demand
by such Lender pursuant to Section 4.5, the Borrower shall pay such Lender the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which such Lender determines is attributable
to this Agreement, its Loans, or its obligation to make Loans hereunder (after
taking into account such Lender’s policies as to capital adequacy); provided,
however, that the Borrower shall not be required to pay any additional amounts
pursuant to this Section 4.2 incurred more than 90 days prior to the date of the
relevant Lender’s demand therefor. “Change” means (i) any change after the date
the relevant Lender became a party to this Agreement in the “Risk-Based Capital
Guidelines” (as defined below) excluding, for the avoidance of doubt, the effect
of any phasing in of such Risk-Based Capital Guidelines or any other capital
requirements passed prior to the date hereof, or (ii) any adoption of or change
in any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date the relevant Lender became a party to this Agreement and having
general applicability to all banks and financial institutions within the
jurisdiction in which such Lender operates which affects the amount of capital
required or expected to be maintained by any Lender or any Lending Installation
or any corporation controlling any Lender. “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the date
the relevant Lender became a party to this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the date the relevant Lender became a party to this Agreement.

 

38



--------------------------------------------------------------------------------



 



4.3. Availability of Types of Advances. If (i) any Lender determines that
maintenance of its Eurocurrency Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, or (ii) the Required Lenders determine that
(x) deposits of a type, currency or maturity appropriate to match fund
Eurocurrency Rate Loans are not available or (y) the interest rate applicable to
Eurocurrency Rate Loans does not accurately reflect the cost of making or
maintaining such an Advance, then the Administrative Agent shall suspend the
availability of the affected Type of Advance and, in the case of any occurrence
set forth in clause (i), require any Advances of the affected Type to be repaid
or converted into another Type.
4.4. Funding Indemnification. Subject to Section 2.4(B), if any payment of a
Eurocurrency Rate Loan occurs on a date which is not the last day of the
applicable Interest Period, whether because of acceleration, prepayment, or
otherwise, or a Eurocurrency Rate Loan is not made on the date specified by the
Borrower for any reason other than default by the Lenders, the Borrower shall
indemnify each Lender for any loss or cost incurred by it resulting therefrom,
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain the Eurocurrency Rate Loan.
4.5. Lender Statements; Survival of Indemnity. If reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Rate Loans to reduce any liability of the Borrower to such Lender
under Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance
under Section 4.3, so long as such designation is not materially
disadvantageous, in the judgment of the Lender, to such Lender. Any demand for
compensation pursuant to Section 2.14(E) or this Article IV shall be in writing
and shall state the amount due, if any, under Section 2.14(E), 4.1, 4.2, or 4.4
and shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive, and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurocurrency Rate Loan shall be
calculated as though each Lender funded its Eurocurrency Rate Loan through the
purchase of a deposit of the type, currency and maturity corresponding to the
deposit used as a reference in determining the Eurocurrency Rate applicable to
such Loan, whether in fact that is the case or not. The obligations of the
Borrower under Sections 2.14(E), 4.1, 4.2, or 4.4 shall survive payment of the
Obligations and termination of this Agreement.
ARTICLE V: CONDITIONS PRECEDENT
5.1. Initial Advances. The Lenders shall not be required to make the initial
Loans unless the Company has furnished to the Administrative Agent each of the
following, with sufficient copies for the Lenders, all in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders:
(1) Copies of the Certificate of Incorporation (or other comparable constituent
document) of each member of the Initial Obligor Group, together with all
amendments and a certificate of good standing, both certified by the appropriate
governmental officer in its jurisdiction of organization;
(2) Copies, certified by the Secretary or Assistant Secretary of each member of
the Initial Obligor Group, of its By-Laws (or other comparable governing
document) and of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for any Lender) authorizing the
execution of the Loan Documents;

 

39



--------------------------------------------------------------------------------



 



(3) An incumbency certificate, executed by the Secretary or Assistant Secretary
of each member of the Initial Obligor Group, which shall identify by name and
title and bear the signature of the officers of the members of the Initial
Obligor Group authorized to sign the Loan Documents (and, in the case of the
Borrower, to make borrowings hereunder), upon which certificate the Lenders
shall be entitled to rely until informed of any change in writing by the
Company;
(4) A certificate, in form and substance satisfactory to the Administrative
Agent, signed by the chief financial officer of the Company, stating that on the
date of this Agreement all the representations in this Agreement are true and
correct in all material respects (unless such representation and warranty is
made as of a specific date, in which case, such representation and warranty
shall be true in all material respects as of such date) and no Default or
Unmatured Default has occurred and is continuing;
(5) Written money transfer instructions reasonably requested by the
Administrative Agent, addressed to the Administrative Agent and signed by an
Authorized Officer;
(6) Receipt in cash of the fees agreed to in the Fee Letter;
(7) The written opinions of the Borrower’s and the Subsidiary Guarantors’
counsel in the forms of the opinions attached hereto as Exhibit E, addressed to
the Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent and its counsel, with respect to (without
limitation) the due authorization, execution and enforceability of this
Agreement and the other Loan Documents;
(8) The Subsidiary Guaranty, in the form attached hereto as Exhibit I, executed
by each Subsidiary Guarantor;
(9) Such other documents as the Administrative Agent or any Lender or its
counsel may have reasonably requested, including, without limitation, each
document reflected on the List of Closing Documents attached as Exhibit F to
this Agreement; and
(10) Evidence that the conditions precedent to the closing of the MPC
Acquisition, other than the payment of the purchase price, have been met and
that the MPC Acquisition will be consummated concurrently with the making of the
initial Loans.

 

40



--------------------------------------------------------------------------------



 



5.2. Term Loans. The Lenders shall not be required to make any Term Loan to the
Borrower (including Incremental Term Loans) unless on the applicable Borrowing
Date:
(A) There exists no Default or Unmatured Default;
(B) The representations and warranties contained in Article VI are true and
correct in all material respects as of such Borrowing Date (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true in all material respects as of such
date); and
(C) The Term Loan Obligations, after giving effect to the applicable Advance,
shall not exceed the Term Loan Commitments of the Lenders.
Each Borrowing/Election Notice with respect to each such Term Loan or
Incremental Term Loan to be made on such Borrowing Date shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 5.2(A), (B) and (C) have been satisfied. For the avoidance of doubt,
this Section 5.2 does not apply to the conversion or continuation of any
existing Term Loan.
ARTICLE VI: REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Borrower, the Borrower represents and warrants as follows to each Lender and the
Administrative Agent as of the Closing Date, giving effect to the consummation
of the transactions contemplated by the Loan Documents on the Closing Date, and
thereafter on each date reaffirmed as required by Section 5.2:
6.1. Organization; Corporate Powers. Each of the Borrower and its Significant
Subsidiaries (i) is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) is duly qualified to do business as a
foreign entity and is in good standing under the laws of each jurisdiction in
which failure to be so qualified and in good standing would reasonably be
expected to have a Material Adverse Effect, and (iii) has all requisite power
and authority to own, operate and encumber its property and to conduct its
business as presently conducted and as proposed to be conducted.
6.2. Authority; Enforceability.
(A) Each of the Borrower and each other member of the Obligor Group has the
requisite power and authority to execute, deliver and perform each of the Loan
Documents which have been executed by it as required by this Agreement and the
other Loan Documents.
(B) The execution, delivery, and performance of each of the Loan Documents which
have been executed as required by this Agreement, the other Loan Documents or
otherwise to which the Borrower or any other member of the Obligor Group is
party, and the consummation of the transactions contemplated thereby, have been
duly authorized by all requisite corporate, partnership or limited liability
company acts (including any required shareholder or partner approval) of the
Borrower and/or such other member of the Obligor Group.

 

41



--------------------------------------------------------------------------------



 



(C) Each of the Loan Documents to which the Borrower or any other member of the
Obligor Group is a party has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (except as enforceability may be limited by
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally and general equitable principles).
6.3. No Conflict; Governmental Consents. The execution, delivery and performance
of each of the Loan Documents to which the Borrower or any other member of the
Obligor Group is a party do not and will not (i) conflict with the certificate
or articles of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization or formation, by-laws, operating
agreement or other management agreement (or other applicable constituent
documents) of the Borrower or any other member of the Obligor Group,
(ii) conflict with, result in a breach of or constitute (with or without notice
or lapse of time or both) a default under any Requirement of Law (including,
without limitation, any Environmental Property Transfer Act) or Contractual
Obligation of the Borrower or any such other member of the Obligor Group, or
require termination of any Contractual Obligation, except such breach, default
or termination which individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect, or (iii) result in or require the
creation or imposition of any Lien whatsoever upon any of the property or assets
of the Borrower or any other member of the Obligor Group, other than Liens
permitted or created by the Loan Documents. Except as set forth on Schedule 6.3
to this Agreement, the execution, delivery and performance of each of the Loan
Documents to which the Borrower or any other member of the Obligor Group is a
party do not and will not require any registration with, consent or approval of,
or notice to, or other action to, with or by any Governmental Authority,
including under any Environmental Property Transfer Act, except filings,
consents or notices which have been made, obtained or given, or which, if not
made, obtained or given, individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect.
6.4. Financial Statements. The consolidated financial statements of the Company
and its Subsidiaries at and for the year ended September 30, 2007 heretofore
delivered to the Administrative Agent and the Lenders were prepared in
accordance with generally accepted accounting principles in effect on the date
such statements were prepared and fairly present the consolidated financial
condition and operation of the Company and its Subsidiaries at September 30,
2007 and the consolidated results of their operations for the period then ended.
6.5. No Material Adverse Change. Since September 30, 2007, except as disclosed
(x) in any of the Company’s Form 10-Q, 10-K, or 8-K filings with the Commission
subsequent to September 30, 2007 but prior to the Closing Date, or (y) in any
letter or confidential offering memorandum delivered by the Company to the
Administrative Agent and the Lenders prior to the Closing Date, there has
occurred no change in the business, properties, financial condition,
performance, or results of operations of the Company and its Subsidiaries taken
as a whole, or any other event which has had or would reasonably be expected to
have a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------



 



6.6. Taxes. Each of the Company and its Subsidiaries has filed or caused to be
filed all federal and other material tax returns which are required to be filed
by it and, except for taxes and assessments being contested in good faith and
reserved for in accordance with generally accepted accounting principles as in
effect from time to time (if and to the extent so required), have paid or caused
to be paid all taxes as shown on said returns or any assessment received by it,
to the extent that such taxes have become due.
6.7. Litigation; Loss Contingencies and Violations. There is no action, suit,
proceeding, arbitration or, to the Borrower’s knowledge, investigation before or
by any Governmental Authority or private arbitrator pending or, to the
Borrower’s knowledge, threatened in writing against the Company, any of its
Subsidiaries or any property of any of them which could reasonably be expected
to have a Material Adverse Effect.
6.8. Subsidiaries. As of the Closing Date, Schedule 6.8 to this Agreement
(i) contains a description of the corporate structure of the Company, its
Subsidiaries and any other Person in which the Company or any of its
Subsidiaries holds a material Equity Interest; and (ii) accurately sets forth
(A) the correct legal name and the jurisdiction of organization, (B) a listing
of all of the Company’s Significant Subsidiaries, (C) the authorized, issued and
outstanding shares of each class of Capital Stock of each of the Company’s
Subsidiaries and the owners of such shares, and (D) a summary of the direct and
indirect partnership, joint venture, or other material Equity Interests, if any,
which the Company and each Subsidiary of the Company holds in any Person that is
not a corporation. Except as disclosed on Schedule 6.8, none of the issued and
outstanding Capital Stock of the Company or any of the Company’s Subsidiaries is
subject to any vesting, redemption, or repurchase agreement, and there are no
warrants or options outstanding with respect to such Capital Stock. The
outstanding Capital Stock of each of the Company’s Subsidiaries is duly
authorized, validly issued, fully paid and nonassessable and is not Margin
Stock.
6.9. ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect or a Default. The minimum funding standards of ERISA and
the Code with respect to each Plan have been satisfied, except where the failure
to do so could not reasonably be expected to result in a Material Adverse Effect
or a Default. Neither the Company nor any member of the Controlled Group has
failed to make an installment or any other payment which could result in a lien
under Section 412(n) of the Code.
6.10. Accuracy of Information. The information, exhibits and reports furnished
by the Borrower and any of its Significant Subsidiaries, or by the Company on
behalf of any of its Significant Subsidiaries, to the Administrative Agent or to
any Lender in connection with the negotiation of, or compliance with, the Loan
Documents, the representations and warranties of the Company and its
Subsidiaries contained in the Loan Documents, and all certificates and documents
delivered to the Administrative Agent and the Lenders pursuant to the terms
thereof (excluding any forecasts and projections of financial information and
results submitted to any Lender as works in process or as materials not
otherwise required to be submitted to the Commission), taken as a whole, do not
contain as of the date thereof any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
misleading in any material respect.

 

43



--------------------------------------------------------------------------------



 



6.11. Securities Activities. Neither the Company nor any of its Subsidiaries is
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.
6.12. Material Agreements.
(a) Neither the Borrower nor any of the Borrower’s Subsidiaries is a party to or
subject to any Contractual Obligation, which, as of such date, individually or
in the aggregate could reasonably be expected to have a Material Adverse Effect.
(b) No member of the senior management of either the Borrower or any of its
Subsidiaries has received written notice that (i) it is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Contractual Obligation to which it is a party, or
(ii) any condition exists which, with the giving of notice or the lapse of time
or both, would constitute a default with respect to any such Contractual
Obligation, in each case, which default has, or if not remedied within any
applicable grace period could reasonably be likely to have, a Material Adverse
Effect.
6.13. Compliance with Laws. The Borrower and its Subsidiaries are in compliance
with all Requirements of Law applicable to them and their respective businesses,
in each case where the failure to so comply individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.
6.14. Assets and Properties. Each of the Borrower and its Significant
Subsidiaries has good and sufficient title to all of its material real and
personal properties owned by it or a valid leasehold interest in all of its
leased assets (except insofar as marketability may be limited by any laws or
regulations of any Governmental Authority affecting such assets), and all such
assets and property are free and clear of all Liens, except Liens permitted
under Section 7.3(C), and except for those defects in title and Liens that,
individually or in the aggregate, would not have a Material Adverse Effect.
6.15. Statutory Indebtedness Restrictions. Neither the Company nor any of its
Subsidiaries is subject to regulation under the Federal Power Act, or the
Investment Company Act of 1940, or any other foreign, federal or state statute
or regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated hereby.
6.16. Labor Matters. To the knowledge of the Borrower, no attempt to organize
the employees of the Company or any of its Subsidiaries, and no labor disputes,
strikes or walkouts affecting the operations of the Company or any of its
Subsidiaries, is pending, or, to the Company’s or such Subsidiaries’ knowledge,
threatened, planned or contemplated which would reasonably be expected to have a
Material Adverse Effect.

 

44



--------------------------------------------------------------------------------



 



6.17. Environmental Matters.
(A) Except as disclosed on Schedule 6.17 to this Agreement,
(i) the operations of the Company and its Subsidiaries comply in all material
respects with all Environmental, Health or Safety Requirements of Law;
(ii) the Company and its Subsidiaries have all material permits, licenses or
other authorizations required under all Environmental, Health or Safety
Requirements of Law and are in material compliance with such permits;
(iii) neither the Company, any of its Subsidiaries nor any of their respective
present property or operations, or, to the Company’s or any of its Subsidiaries’
knowledge, any of their respective past property or operations, are subject to
or the subject of, any investigation known to the Company or any of its
Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any material remedial
action; or (C) any material claims or liabilities arising from the Release or
threatened Release of a Contaminant into the environment;
(iv) there is not now, nor to the Company’s or any of its Subsidiaries’
knowledge has there ever been, on or in the property of the Company or any of
its Subsidiaries any material landfill, waste pile, underground storage tanks,
aboveground storage tanks, surface impoundment or hazardous waste storage
facility of any kind, any material polychlorinated biphenyls (PCBs) used in
hydraulic oils, electric transformers or other equipment, or any material
asbestos containing material; and
(v) to the knowledge of the Company or any of its Subsidiaries, neither the
Company nor any of its Subsidiaries has any material Contingent Obligation in
connection with any Release or threatened Release of a Contaminant into the
environment.
(B) For purposes of this Section 6.17 “material” means any noncompliance or
basis for liability which could reasonably be likely to subject the Company or
any of its Subsidiaries to liability, individually or in the aggregate, in
excess of $20,000,000.
6.18. Insurance. The Company maintains, and has caused each Significant
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all of its property in such amounts, subject to
deductibles and self-insurance retentions, and covering such properties and
risks, as is consistent with sound business practices.

 

45



--------------------------------------------------------------------------------



 



ARTICLE VII: COVENANTS
The Company covenants and agrees that so long as any Term Loan Commitments are
outstanding and thereafter until payment in full of all of the Obligations
(other than contingent indemnity obligations), unless the Required Lenders shall
otherwise give prior written consent:
7.1. Reporting. The Company shall:
(A) Financial Reporting. Furnish to the Administrative Agent (with sufficient
copies for each of the Lenders, which copies shall be distributed to the Lenders
by the Administrative Agent):
(i) Quarterly Reports. As soon as practicable, and in any event no later than
the earlier to occur of (x) the sixtieth (60th) day after the end of each of the
first three fiscal quarters of each fiscal year of the Company, and (y) the
tenth (10th) day after the date on which any of the following items are required
to be delivered to the Commission, the consolidated balance sheet of the Company
and its Subsidiaries as at the end of such period and the related statement of
consolidated earnings of the Company and its Subsidiaries for such fiscal
quarter and the related statements of consolidated earnings and consolidated
cash flows of the Company and its Subsidiaries for the period from the beginning
of the then current fiscal year to the end of such fiscal quarter, certified by
the chief financial officer of the Company on behalf of the Company as fairly
presenting in all material respects the consolidated financial position of the
Company and its Subsidiaries as at the dates indicated and the results of their
operations and cash flows for the periods indicated in accordance with generally
accepted accounting principles as in effect from time to time, subject to normal
year-end audit adjustments and the absence of footnotes. With respect to any
fiscal quarter, if all of the foregoing information is fairly, accurately and
completely set forth in the Company’s Form 10-Q filing with the Commission for
such fiscal quarter, the Company may deliver such Form 10-Q filing in lieu of a
separate report setting forth such information; provided, however, that the
Company must comply with the foregoing timing requirements for such delivery
whether constituting a Form 10-Q filing or another report and must deliver any
corresponding compliance certificates hereunder when due.
(ii) Annual Reports. As soon as practicable, and in any event no later than the
earlier to occur of (x) the one-hundredth (100th) day after the end of each
fiscal year of the Company, and (y) the tenth (10th) day after the date on which
any of the following items are required to be delivered to the Commission,
(a) the consolidated balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year and the related statements of consolidated earnings,
consolidated shareholders’ equity and consolidated cash flows of the Company and
its Subsidiaries for such fiscal year, and in comparative form the corresponding
figures for the previous fiscal year in form and substance sufficient to
calculate the financial covenants set forth in Section 7.4, and (b) an audit
report on the items listed in clause (a) hereof of independent certified public
accountants of recognized national standing, which audit report shall be
unqualified and shall state that such financial statements fairly present the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in conformity with generally accepted accounting principles as
in effect from time to time and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards. The deliveries made
pursuant to this clause (ii) shall be accompanied by a certificate of such
accountants that, in the course of their examination necessary for their
certification of the foregoing,

 

46



--------------------------------------------------------------------------------



 



they have obtained no knowledge of any Default or Unmatured Default under
Section 7.4, or if, in the opinion of such accountants, any Default or Unmatured
Default shall exist under Section 7.4, stating the nature and status thereof.
With respect to any fiscal year, if all of the foregoing information is fairly,
accurately and completely set forth in the Company’s Form 10-K filing with the
Commission for such fiscal year, the Company may deliver such Form 10-K filing
in lieu of a separate report setting forth such information; provided, however,
that the Company must comply with the timing requirements for such delivery
whether constituting a Form 10-K filing or another report and must deliver any
corresponding compliance certificates hereunder when due.
(iii) Officer’s Certificate. Together with each delivery of any financial
statement (a) pursuant to clauses (i) and (ii) of this Section 7.1(A), an
Officer’s Certificate of the Company, substantially in the form of Exhibit G
attached hereto and made a part hereof, stating that as of the date of such
Officer’s Certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof and (b)
pursuant to clauses (i) and (ii) of this Section 7.1(A), a compliance
certificate, substantially in the form of Exhibit H attached hereto and made a
part hereof, signed by the Company’s chief financial officer, (1) demonstrating
compliance, when applicable, with the provisions of Section 7.4, and
(2) calculating the Leverage Ratio for purposes of determining the then
Applicable Eurocurrency Margin.
(B) Notice of Default. Promptly upon any Authorized Officer of the Company
obtaining knowledge (i) of any condition or event which constitutes a Default or
Unmatured Default, or becoming aware that any Lender or Administrative Agent has
given any written notice to any Authorized Officer with respect to a claimed
Default or Unmatured Default under this Agreement, or (ii) that any Person has
given any written notice to any Authorized Officer of the Company or taken any
other action with respect to a claimed default or event or condition of the type
referred to in Section 8.1(E), the Company shall deliver to the Administrative
Agent and the Lenders an Officer’s Certificate specifying (a) the nature and
period of existence of any such claimed default, Default, Unmatured Default,
condition or event, (b) the notice given or action taken by such Person in
connection therewith, and (c) what action the Company has taken, is taking and
proposes to take with respect thereto.
(C) Lawsuits. (i) Promptly upon any Authorized Officer obtaining knowledge of
the institution of, or written threat of, any action, suit, proceeding,
governmental investigation or arbitration, by or before any Governmental
Authority, against or affecting the Company or any of its Subsidiaries or any
property of the Company or any of its Subsidiaries not previously disclosed
pursuant to Section 6.7, which action, suit, proceeding, governmental
investigation or arbitration exposes, or in the case of multiple actions, suits,
proceedings, governmental investigations or arbitrations arising out of the same
general allegations or circumstances which expose, in the Company’s reasonable
judgment, the Company or any of its Subsidiaries to liability in an amount
aggregating $15,000,000 or more (exclusive of claims covered by insurance
policies of the Company or any of its Subsidiaries unless the insurers of such
claims have disclaimed coverage or reserved the right to disclaim coverage on
such claims and exclusive of claims covered by the indemnity of a financially
responsible indemnitor in favor of the Company or any

 

47



--------------------------------------------------------------------------------



 



of its Subsidiaries unless the indemnitor has disclaimed or reserved the right
to disclaim coverage thereof), give written notice thereof to the Administrative
Agent and the Lenders and provide such other information as may be reasonably
available to enable each Lender to evaluate such matters; and (ii) in addition
to the requirements set forth in clause (i) of this Section 7.1(C), upon request
of the Administrative Agent or the Required Lenders, promptly give written
notice of the status of any action, suit, proceeding, governmental investigation
or arbitration covered by a report delivered pursuant to clause (i) above and
provide such other information as may be reasonably available to it that would
not jeopardize any attorney-client privilege by disclosure to the Lenders to
enable each Lender and the Administrative Agent and its counsel to evaluate such
matters.
(D) ERISA Notices. Deliver or cause to be delivered to the Administrative Agent
and the Lenders, at the Company’s expense, the following information and notices
as soon as reasonably possible, and in any event:
(i) within ten (10) Business Days after any member of the Controlled Group
obtains knowledge that a Termination Event has occurred which could reasonably
be expected to subject the Company or its Subsidiaries to liability individually
or in the aggregate in excess of $20,000,000, a written statement of the chief
financial officer of the Company describing such Termination Event and the
action, if any, which the member of the Controlled Group has taken, is taking or
proposes to take with respect thereto, and when known, any action taken or
threatened by the IRS, DOL or PBGC with respect thereto;
(ii) within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Company or a member of the Controlled Group with
respect to such request within ten (10) Business Days such communication is
received;
(iii) within ten (10) Business Days after the Company or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter; and
(iv) within ten (10) Business Days after the Company or any member of the
Controlled Group fails to make a required installment or any other required
payment to a Benefit Plan which could result in the imposition of a lien under
Section 412(a) of the Code, a notice thereof.
For purposes of this Section 7.1(D), the Company and any member of the
Controlled Group shall be deemed to know all facts known by the administrator of
any Plan of which the Company or any member of the Controlled Group is the plan
sponsor.

 

48



--------------------------------------------------------------------------------



 



(E) Labor Matters. Notify the Administrative Agent and the Lenders in writing,
promptly upon an Authorized Officer of the Company learning of (i) any material
labor dispute to which the Company or any of its Significant Subsidiaries may
become a party, including, without limitation, any strikes, lockouts or other
disputes relating to such Persons’ plants and other facilities, which dispute
would reasonably be expected to have a Material Adverse Effect and (ii) any
Worker Adjustment and Retraining Notification Act liability incurred with
respect to the closing of any plant or other facility of the Company or any of
its Significant Subsidiaries which would reasonably be expected to have a
Material Adverse Effect.
(F) Other Indebtedness. Deliver to the Administrative Agent (i) a copy of each
regular report, notice or written communication regarding potential or actual
defaults (including any accompanying officer’s certificate) delivered by or on
behalf of the Company to the holders of funded Indebtedness with an aggregate
outstanding principal amount in excess of $15,000,000 pursuant to the terms of
the agreements governing such Indebtedness, such delivery to be made at the same
time and by the same means as such notice of default is delivered to such
holders, and (ii) a copy of each written notice or other written communication
received by the Company from the holders of funded Indebtedness with an
aggregate outstanding principal amount in excess of $15,000,000 regarding
potential or actual defaults pursuant to the terms of such Indebtedness, such
delivery to be made promptly after such notice or other communication is
received by the Company.
(G) Other Reports. Deliver or cause to be delivered to the Administrative Agent
and the Lenders copies of (i) all financial statements, reports and material
written notices, if any, sent by the Company to its securities holders or filed
with the Commission by the Company, and (ii) all notifications received from the
Commission by the Company or its Subsidiaries pursuant to the Securities
Exchange Act of 1934 and the rules promulgated thereunder. The Company shall
include the Administrative Agent and the Lenders on its standard distribution
lists for all press releases made available generally by the Company to the
public concerning material developments in the business of the Company or any
such Subsidiary.
(H) Environmental Notices. As soon as possible and in any event within twenty
(20) days after receipt by the Company, a copy of (i) any notice or claim to the
effect that the Company or any of its Significant Subsidiaries is or may be
liable to any Person as a result of the Release by the Company, any of its
Significant Subsidiaries, or any other Person of any Contaminant into the
environment, and (ii) any notice alleging any violation of any Environmental,
Health or Safety Requirements of Law by the Company or any of its Subsidiaries
if, in either case, such notice or claim relates to an event which could
reasonably be expected to subject the Company or any of its Significant
Subsidiaries to liability individually or in the aggregate in excess of
$20,000,000.
(I) Other Information. Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Company, any of its
Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent.

 

49



--------------------------------------------------------------------------------



 



7.2. Affirmative Covenants.
(A) Corporate Existence, Etc. Except as permitted pursuant to Section 7.3(I),
the Company shall, and shall cause each of its Significant Subsidiaries to, at
all times maintain its valid existence and (to the extent such concept applies
to such entity) in good standing as a corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and franchises material to its businesses, unless,
in the good faith judgment of the Company, the failure to preserve any such
rights or franchises would not reasonably be expected to have a Material Adverse
Effect.
(B) Corporate Powers; Conduct of Business. The Company shall, and shall cause
each of its Significant Subsidiaries to, qualify and remain qualified to do
business in each jurisdiction in which the nature of its business requires it to
be so qualified and where the failure to be so qualified will have or would
reasonably be expected to have a Material Adverse Effect.
(C) Compliance with Laws, Etc. The Company shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law (including, without
limitation, Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002) and
all restrictive covenants affecting such Person or the business, properties,
assets or operations of such Person, and (b) obtain as needed all permits
necessary for its operations and maintain such permits in good standing unless
failure to comply with such Requirements of Law or such covenants or to obtain
or maintain such permits would not reasonably be expected to have a Material
Adverse Effect.
(D) Payment of Taxes and Claims; Tax Consolidation. The Company shall pay, and
cause each of its Subsidiaries to pay, (i) all material taxes, assessments and
other governmental charges imposed upon it or on any of its properties or assets
or in respect of any of its franchises, business, income or property before any
penalty accrues thereon, and (ii) all claims (including, without limitation,
claims for labor, services, materials and supplies) for sums which have become
due and payable and which by law have or may become a Lien (other than a Lien
permitted by Section 7.3(C)) upon any of the Company’s or such Subsidiary’s
property or assets, prior to the time when any penalty or fine shall be incurred
with respect thereto; provided, however, that no such taxes, assessments and
governmental charges referred to in clause (i) above or claims referred to in
clause (ii) above (and interest, penalties or fines relating thereto) need be
paid if (x) being contested in good faith by appropriate proceedings diligently
instituted and conducted and if such reserve or other appropriate provision, if
any, as shall be required in conformity with generally accepted accounting
principles as in effect from time to time shall have been made therefor, or
(y) the nonpayment of all such taxes, assessments and other governmental charges
would not reasonably be expected to have a Material Adverse Effect.
(E) Insurance. The Company shall maintain for itself and its Significant
Subsidiaries, or shall cause each of its Significant Subsidiaries to maintain in
full force and effect, such insurance policies and programs as reflect coverage
that is reasonably consistent with prudent industry practice for companies
operating in the same or similar locations.

 

50



--------------------------------------------------------------------------------



 



(F) Inspection of Property; Books and Records; Discussions. The Company shall
permit and cause each of the Company’s Significant Subsidiaries to permit, any
authorized representative(s) designated by either the Administrative Agent or
any Lender to visit and inspect any of the properties of the Company or any of
its Significant Subsidiaries, to examine, audit, check and make copies of their
respective financial and accounting records, books, journals, orders, receipts
and any correspondence and other data relating to their respective businesses or
the transactions contemplated hereby (including, without limitation, in
connection with environmental compliance, hazard or liability), and to discuss
their affairs, finances and accounts with their officers, all upon reasonable
notice and at such reasonable times during normal business hours, as often as
may be reasonably requested. The Company shall keep and maintain, in all
material respects, proper books of record and account on a consolidated basis in
which entries in material conformity with Agreement Accounting Principles shall
be made of all dealings and transactions in relation to their respective
businesses and activities. The Company shall cause each of its Significant
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account. If a Default has occurred and is continuing, the Company,
upon the Administrative Agent’s request, shall provide copies of such records to
the Administrative Agent or its representatives.
(G) ERISA Compliance. The Company shall, and shall cause each of its
Subsidiaries to, maintain and operate all Plans to comply in all material
respects with the provisions of ERISA and shall operate all Plans to comply in
all material respects with the applicable provisions of the Code, all other
applicable laws, and the regulations and interpretations thereunder and the
respective requirements of the governing documents for such Plans, unless the
failure to maintain, operate and comply with the foregoing, as applicable, would
not reasonably be expected to subject Company or its Subsidiaries to a liability
in excess of $20,000,000.
(H) Maintenance of Property. The Company shall cause all material property used
in the conduct of its business or the business of any Significant Subsidiary to
be maintained and kept in adequate condition, repair and working order and
supplied with all necessary equipment and shall cause to be made all necessary
repairs, renewals, replacements, betterments and improvements thereof, all as in
the judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly conducted at all times; provided, however,
that nothing in this Section 7.2(H) shall prevent the Company from discontinuing
the operation or maintenance of any of such property if such discontinuance is,
in the judgment of the Company, desirable in the conduct of its business or the
business of any Subsidiary.
(I) Environmental Compliance. The Company and its Significant Subsidiaries shall
comply with all Environmental, Health or Safety Requirements of Law, except
where noncompliance will not have or is not reasonably likely to subject the
Company or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $20,000,000.
(J) Use of Proceeds. The Borrower shall use the proceeds of the Term Loans for
general corporate purposes of the Borrower and its Subsidiaries (including,
without limitation, to consummate the MPC Acquisition and other Permitted
Acquisitions). The Borrower will not, nor will it permit any Subsidiary to, use
any of the proceeds of the Loans to purchase or carry any Margin Stock.

 

51



--------------------------------------------------------------------------------



 



(K) Subsidiary Guarantees. The Company will, including in connection with a
Permitted Acquisition, (a) cause each Domestic Incorporated Subsidiary that
becomes a Significant Domestic Incorporated Subsidiary after the Closing Date to
execute and deliver to the Administrative Agent, as promptly as possible, but in
any event within sixty (60) days after becoming a Significant Domestic
Incorporated Subsidiary, an executed Supplement to become a Subsidiary Guarantor
under the Subsidiary Guaranty in the form of Annex I-1 to the Subsidiary
Guaranty (whereupon such Subsidiary shall become a “Subsidiary Guarantor” under
this Agreement), and (b) deliver and cause each such Domestic Incorporated
Subsidiary to deliver corporate resolutions, opinions of counsel, and such other
corporate documentation in connection therewith as the Administrative Agent may
reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent. Upon the Company’s written request of and certification to
the Administrative Agent that a Domestic Incorporated Subsidiary is no longer a
Significant Domestic Incorporated Subsidiary, the Administrative Agent, as
contemplated in the Subsidiary Guaranty shall release such Domestic Incorporated
Subsidiary from its duties and obligations under the Subsidiary Guaranty,
provided, that if such Domestic Incorporated Subsidiary subsequently
re-qualifies as a Significant Domestic Incorporated Subsidiary, it shall be
required to re-execute the Subsidiary Guaranty.
7.3. Negative Covenants.
(A) Indebtedness. Neither the Company nor any of its Subsidiaries shall directly
or indirectly create, incur, assume or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, except:
(i) the Obligations;
(ii) Permitted Existing Indebtedness;
(iii) Indebtedness in respect of obligations secured by Customary Permitted
Liens;
(iv) Indebtedness constituting Contingent Obligations permitted by Section
7.3(E);
(v) Indebtedness arising from intercompany loans and advances; provided, that,
except with respect to Indebtedness under a securitization transaction, the
aggregate principal amount of intercompany loans and advances to Affiliates
which are not members of the Obligor Group from Affiliates which are members of
the Obligor Group (in each case, as determined at the time such intercompany
loan is made) shall not exceed 10% of Consolidated Tangible Assets at any time
outstanding; provided further, that such intercompany loans and advances shall
be subject to the subordination provisions of Section 10.14 of this Agreement
and Section 6 of the Subsidiary Guaranty, in each case, to the extent applicable
in such circumstance.
(vi) Indebtedness in respect of Hedging Obligations permitted under Section
7.3(M);
(vii) Guarantees of Indebtedness permitted hereunder;
(viii) Indebtedness of any Person acquired pursuant to a Permitted Acquisition,
so long as such Indebtedness was not incurred in contemplation of such
acquisition;

 

52



--------------------------------------------------------------------------------



 



(ix) Indebtedness that is subordinated to the Obligations pursuant to an
agreement reasonably acceptable to the Administrative Agent;
(x) Indebtedness consisting of promissory notes issued to redeem Equity
Interests of the Company permitted hereby;
(xi) Indebtedness with respect to surety, appeal and performance bonds obtained
by the Company or any of its Subsidiaries in the ordinary course of business;
(xii) Indebtedness evidenced by the Senior Notes or the 2008 Senior Notes
(including any Indebtedness of the Subsidiary Guarantors arising under a
guaranty of the Senior Notes or the 2008 Senior Notes), and Indebtedness
evidenced by the Revolving Credit Facility (including any increases pursuant to
Section 2.22 thereof and including any Indebtedness of the Subsidiary Guarantors
arising under a guaranty of the obligations thereunder);
(xiii) secured or unsecured purchase money Indebtedness (including Capitalized
Leases) incurred by the Company or any of its Subsidiaries to finance the
acquisition of assets used in its business, if (1) at the time of such
incurrence no Default or Unmatured Default has occurred and is continuing or
would result from such incurrence, (2) such Indebtedness does not exceed the
lower of the fair market value or the cost of the applicable assets on the date
acquired, (3) such Indebtedness does not exceed $20,000,000 in the aggregate
outstanding at any time, and (4) any Lien securing such Indebtedness is
permitted under Section 7.3(C);
(xiv) Receivables Facility Attributed Indebtedness in an aggregate amount not to
exceed $75,000,000 at any time;
(xv) other Indebtedness in addition to that referred to elsewhere in this
Section 7.3(A) incurred and maintained by the Company and its Subsidiaries;
provided that the incurrence and maintenance of such additional Indebtedness
does not cause a violation of the Leverage Ratio as most recently calculated
hereunder; and provided further that no Default or Unmatured Default shall have
occurred and be continuing at the date of such incurrence or would result
therefrom; and
(xvi) Permitted Refinancing Indebtedness.
(B) Sales of Assets. Neither the Company nor any of its Significant Subsidiaries
shall consummate any Asset Sale, except:
(i) transfers of assets between the Company and any wholly-owned Subsidiary of
the Company or between wholly-owned Subsidiaries of the Company not otherwise
prohibited by this Agreement;
(ii) sales of inventory in the ordinary course of business;

 

53



--------------------------------------------------------------------------------



 



(iii) the disposition in the ordinary course of business of equipment or
property that is obsolete, excess, or no longer used or useful in the Company’s
or any Subsidiary’s business or of any asset in exchange for, or the proceeds of
which shall be used to acquire, any replacement asset useful in the business of
the Company or any Subsidiary;
(iv) sales, transfers or assignments of Receivables in connection with
receivables purchase facilities; provided, that the aggregate amount of
Receivables Facility Attributed Indebtedness arising in connection therewith
does not exceed amounts permitted under Section 7.3(A)(xiv);
(v) sales, transfers and other dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof consistent with past
practice;
(vi) sales, transfers, leases and other dispositions of property that are (x)
investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in
each case in the ordinary course of business, (y) investments of any Person
existing at the time such Person becomes a Subsidiary or consolidates or merges
with the Company or any Subsidiary (including in connection with an acquisition)
so long as such investments were not made in contemplation of such Person
becoming a Subsidiary or of such consolidation or merger or (z) another asset
received as consideration for the disposition of any asset permitted by this
Section (in each case, other than Equity Interests in a Subsidiary, unless all
Equity Interests in such Subsidiary are sold);
(vii) leases entered into in the ordinary course of business, and sale and
leaseback transactions, in each case, to the extent that they do not materially
interfere with the business of the Company and its Subsidiaries and the sale of
such assets and the related Indebtedness under any resulting Capitalized Lease
would otherwise be permitted hereunder;
(viii) sales, transfers, licenses or sublicenses of intellectual property in the
ordinary course of business, to the extent that they do not materially interfere
with the business of the Company and its Subsidiaries;
(ix) dispositions resulting from any casualty or other damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of the Company or any Subsidiary; and
(x) sales, assignments, transfers, leases, conveyances or other dispositions of
other assets if such transaction (a) is for not less than fair market value (as
determined in good faith by the Company’s management or board of directors) and
(b) when combined with all such other transactions pursuant to this Section
7.3(B)(x) (each such transaction being valued at book value) during the then
current fiscal year, represents the disposition of assets with an aggregate book
value not greater than 15% of the aggregate book value of Consolidated Assets as
of the end of the immediately preceding fiscal year. If the proceeds resulting
from an Asset Sale are used by the Company or the applicable Subsidiary within
180 days of the date on which such proceeds arose to acquire property useful in
such Person’s business, then, only for purposes of determining compliance with
this Section 7.3(B)(x), such Asset Sale shall not be included in such
determination.

 

54



--------------------------------------------------------------------------------



 



(C) Liens. Neither the Company nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:
(i) Liens created by the Loan Documents or otherwise securing the Obligations;
(ii) Permitted Existing Liens;
(iii) Customary Permitted Liens;
(iv) purchase money Liens (including the interest of a lessor under a
Capitalized Lease and Liens to which any property is subject at the time of the
Company’s acquisition thereof) securing Indebtedness permitted pursuant to
Section 7.3(A)(viii) or (xiii); provided that such Liens shall not apply to any
property of the Company or its Subsidiaries other than that purchased or subject
to such Capitalized Lease;
(v) Liens with respect to property acquired by the Company or any of its
Subsidiaries after the Closing Date (and not created in contemplation of such
acquisition) pursuant to a Permitted Acquisition; provided, that such Liens
shall extend only to the property so acquired;
(vi) Liens with respect to property of any Person the Capital Stock of which is
acquired (directly or indirectly) by the Company or any of its Subsidiaries
after the Closing Date (and not created in contemplation of such acquisition)
pursuant to a Permitted Acquisition; provided, that (x) such Liens (other than
Liens of the type described in clause (iv) above) shall extend only to the
property of such Person, (y) such Liens shall secure Indebtedness permitted
hereunder not in excess of $35,000,000 in the aggregate and (z) the Company or
the applicable Subsidiary shall cause such Liens to be terminated within sixty
(60) days of the date on which such Permitted Acquisition is consummated;
(vii) Liens arising under or in connection with the Senior Notes, the 2008
Senior Notes, the Revolving Credit Facility, the 2008 Note Agreement, the Note
Agreement and any other senior (unsubordinated) credit, loan or borrowing
facility or senior (unsubordinated) note purchase agreement similar in form and
substance to any of the foregoing and in a principal amount equal to or greater
than $25,000,000, so long as the creditors under such facility or note purchase
agreement agree to be bound by the terms of the Intercreditor Agreement, the
collateral securing the Liens of such creditors also secures the Obligations,
and the Liens of such creditors are pari passu to the Liens securing the
Obligations to the extent that the collateral securing such Liens also secures
the Obligations;

 

55



--------------------------------------------------------------------------------



 



(viii) Liens securing Receivables Facility Attributed Indebtedness permitted
under Section 7.3(A);
(ix) Liens securing Hedging Obligations pursuant to Hedging Arrangements entered
into by the Company and its Subsidiaries in the ordinary course of business and
permitted hereby; and
(x) other Liens in addition to those described in Sections 7.3(C)(i) through
(ix) securing Indebtedness not to exceed $20,000,000 in the aggregate.
In addition, other than such restrictions contained in agreements of the type
set forth in clauses (i) — (x) of Section 7.3(L) below, neither the Company nor
any of its Subsidiaries shall become a party to any agreement, note, indenture
or other instrument, or take any other action, which would prohibit the creation
of a Lien on any of its properties or other assets in favor of the
Administrative Agent for the benefit of itself and the Lenders, as collateral
for the Obligations. Notwithstanding the foregoing, any such agreement, note,
indenture or other instrument may prohibit the creation of a Lien in favor of
the Administrative Agent for the benefit of itself and the Lenders, as
collateral for the Obligations, so long as such prohibition does not apply if
the Senior Noteholders, the 2008 Senior Noteholders, the lenders under the
Revolving Credit Facility and the lenders or creditors under any other senior
(unsubordinated) credit, loan or borrowing facility or senior
(unsubordinated) note purchase agreement similar in form and substance to any of
the foregoing and in a principal amount equal to or greater than $25,000,000, so
long as the creditors under such facility or note purchase agreement agree to be
bound by the terms of the Intercreditor Agreement, shall be provided with a Lien
that is equal and ratable with the Lien provided to the Administrative Agent for
the benefit of itself and the Lenders.
(D) Investments. Except to the extent permitted pursuant to paragraph (G) below,
neither the Company nor any of its Subsidiaries shall directly or indirectly
make or own any Investment except:
(i) Investments in cash and Cash Equivalents;
(ii) Permitted Existing Investments in an amount not greater than the amount
thereof on the Closing Date;
(iii) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(iv) Investments consisting of deposit accounts maintained by the Company and
its Subsidiaries;

 

56



--------------------------------------------------------------------------------



 



(v) Investments in (i) Domestic Incorporated Subsidiaries or (ii) Foreign
Subsidiaries which provide a guarantee (including gross-up amounts for any
withholding taxes or capital charges) of the Obligations (as distinguished from
solely guaranteeing Drawn Foreign Amounts) (each such Foreign Subsidiary, a
“Foreign Guarantor”), so long as any guarantee payments made in connection with
such guarantee can be shared and applied in accordance with the requirements of
the Intercreditor Agreement; provided, however, that any Investment constituting
a Permitted Acquisition shall be governed by clause (vii) below and not this
clause (v);
(vi) Investments in Foreign Subsidiaries which are not Foreign Guarantors,
subject to the Foreign Subsidiary Investment Limitation, if applicable;
provided, that (x) intercompany loans permitted pursuant to Section 7.3(A)(v)
and assets of Foreign Subsidiaries (other than assets directly or indirectly
contributed to such Foreign Subsidiaries by the Company and/or the Significant
Domestic Incorporated Subsidiaries after the Closing Date) which are used to
make Investments in other Foreign Subsidiaries shall not be included in
determining compliance with this clause (vi), (y) prior to consummating any
Investment in a Foreign Subsidiary in an amount in excess of $50,000,000, the
Company shall demonstrate to the Administrative Agent’s satisfaction the
Company’s and its Subsidiaries’ pro forma compliance or planned pro forma
compliance with this clause (vi), and (z) any Investment constituting a
Permitted Acquisition shall be governed by clause (vii) below and not this
clause (vi);
(vii) Investments constituting Permitted Acquisitions; provided, that the
Leverage Ratio will not exceed 3.35 to 1.00 after giving effect to any such
Permitted Acquisition in excess of $100,000,000 (as demonstrated by the Company
on a pro forma basis to the Administrative Agent’s satisfaction); provided,
further, that if a Foreign Subsidiary (the “Acquiring Foreign Subsidiary”)
Acquires another Person that becomes a Foreign Subsidiary (the “Target Sub”) as
a result of such Acquisition, and the Equity Interests of the Target Sub are
transferred in their entirety by the Acquiring Foreign Subsidiary to the Company
or a Significant Domestic Incorporated Subsidiary within 60 days after the date
on which the Target Sub is initially Acquired, then the Target Sub shall be
deemed to have been owned at all times by the Company or the applicable
Significant Domestic Incorporated Subsidiary, and, so long as the other
conditions for a Permitted Acquisition have been satisfied and the Leverage
Ratio test set forth above is met, then the Investment in the Target Sub shall
be permitted under this clause (vii);
(viii) Investments constituting Indebtedness permitted by Section 7.3(A),
Contingent Obligations permitted by Section 7.3(E) or Restricted Payments
permitted by Section 7.3(F);
(ix) Investments consisting of any right of the Company or its wholly-owned
Domestic Incorporated Subsidiaries to payment for goods sold or for services
rendered, whether or not it has been earned by performance;

 

57



--------------------------------------------------------------------------------



 



(x) Investments comprised of capital contributions (whether in the form of cash,
a note, or other assets) to a Subsidiary or other special purpose entity created
solely to engage in transactions giving rise to Receivables Facility Attributed
Indebtedness permitted hereunder or otherwise resulting from transfers of assets
permitted hereunder to such a Subsidiary or special purpose entity; and
(xi) Investments in addition to those referred to elsewhere in this Section
7.3(D) in an aggregate amount not to exceed $30,000,000.
(E) Contingent Obligations. Neither the Company nor any of its Subsidiaries
shall directly or indirectly create or become or be liable with respect to any
Contingent Obligation, except: (i) recourse obligations resulting from
endorsement of negotiable instruments for collection in the ordinary course of
business; (ii) Permitted Existing Contingent Obligations; (iii) obligations,
warranties, guarantees and indemnities, not relating to Indebtedness of any
Person, which have been or are undertaken or made in the ordinary course of
business and not for the benefit of or in favor of an Affiliate of the Company
or such Subsidiary; (iv) Contingent Obligations with respect to surety, appeal
and performance bonds obtained by the Company or any Subsidiary in the ordinary
course of business, (v) Contingent Obligations of the Subsidiary Guarantors
under the Subsidiary Guaranty, (vi) Contingent Obligations of the Subsidiary
Guarantors or any of the Company’s other Subsidiaries under any guaranty of the
Indebtedness arising under the Senior Notes, the 2008 Senior Notes, the Note
Agreement, the 2008 Note Agreement, the Revolving Credit Facility or any other
senior (unsubordinated) credit, loan or borrowing facility or senior
(unsubordinated) note purchase agreement similar in form and substance to any of
the foregoing and in a principal amount equal to or greater than $25,000,000, so
long as the creditors under such facility or note purchase agreement agree to be
bound by the terms of the Intercreditor Agreement, (vii) obligations arising
under or related to the Loan Documents, (viii) Contingent Obligations arising in
connection with Receivables Facility Attributed Indebtedness permitted under
Section 7.3(A); (ix) Contingent Obligations in respect of representations and
warranties customarily given in respect of Asset Sales otherwise permitted
hereunder; and (x) Contingent Obligations, in an aggregate amount not to exceed
$150,000,000, arising as a result of the guaranty of any Indebtedness not
described in clauses (i) through (ix) hereof and otherwise permitted under
Section 7.3(A).
(F) Restricted Payments. The Company shall not, and shall not permit any of its
Subsidiaries to, declare or make any Restricted Payment if either a Default or
an Unmatured Default shall have occurred and be continuing at the date of
declaration or payment thereof or would result therefrom provided, however, that
the Company or any Subsidiary may make dividend payments to holders of its
Equity Interests or stock repurchases or redemptions pursuant to any Stock
Repurchase Plan subsequent to the occurrence of a Default or an Unmatured
Default if the payment of such dividends or commitment to make such stock
repurchase was publicly announced to such holders of Equity Interests prior to
the occurrence of such Default or Unmatured Default.
(G) Conduct of Business; Subsidiaries; Acquisitions. Neither the Company nor any
of its Significant Subsidiaries shall engage in any business other than the
businesses engaged in by the Company on the date hereof and any business or
activities which are reasonably similar, related or incidental thereto or
logical extensions thereof. The Company shall not create, acquire or capitalize
any Subsidiary after the date hereof unless (i) no Default or Unmatured Default
which is not being cured shall have

 

58



--------------------------------------------------------------------------------



 



occurred and be continuing or would result therefrom; (ii) after such creation,
acquisition or capitalization, all of the representations and warranties
contained herein shall be true and correct in all material respects (unless such
representation and warranty is made as of a specific date, in which case, such
representation or warranty shall be true in all material respects as of such
date); and (iii) after such creation, acquisition or capitalization the Company
shall be in compliance with the terms of Section 7.2(K) and Section 7.3(L).
Neither the Company nor any Significant Domestic Subsidiary shall make any
Acquisitions, other than Acquisitions meeting the following requirements or
otherwise approved by the Required Lenders (each such Acquisition constituting a
“Permitted Acquisition”):
(i) no Default or Unmatured Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith;
(ii) the purchase is consummated pursuant to a negotiated acquisition agreement
on a non-hostile basis;
(iii) prior to each such Acquisition with a purchase price in excess of
$100,000,000, the Company shall deliver to the Administrative Agent and the
Lenders a certificate from one of the Authorized Officers, demonstrating to the
reasonable satisfaction of the Administrative Agent that after giving effect to
such Acquisition and the incurrence of any Indebtedness permitted by
Section 7.3(A) in connection therewith, on a pro forma basis using, for any
Acquisition, historical financial statements containing reasonable adjustments
satisfactory to the Administrative Agent, as if the Acquisition and such
incurrence of Indebtedness had occurred on the first day of the twelve-month
period ending on the last day of the Company’s most recently completed fiscal
quarter, the Company would have been in compliance with the financial covenants
in Section 7.4 and not otherwise in Default;
(iv) the Leverage Ratio will not exceed 3.35 to 1.00 after giving effect to any
such Acquisition in excess of $100,000,000 (as demonstrated by the Company on a
pro forma basis to the Administrative Agent’s satisfaction including for
purposes of calculating such ratio, EBITDA of the Person which is the subject of
such Acquisition for the preceding 12 month period); and
(v) the businesses being acquired shall be reasonably similar, related or
incidental to, or a logical extension of, the businesses or activities engaged
in by the Company on the Closing Date;
it being acknowledged that the provisions of the foregoing clauses (i)-(v) have
been satisfied as they relate to the MPC Acquisition, and the MPC Acquisition
shall be a Permitted Acquisition.

 

59



--------------------------------------------------------------------------------



 



(H) Transactions with Affiliates. Neither the Company nor any of its
Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
the Company (other than a wholly-owned direct or indirect Subsidiary of the
Company), on terms that are (a) not authorized by the Board of Directors or
(b) less favorable to the Company or any of its Subsidiaries, as applicable,
than those that might be obtained in an arm’s length transaction at the time
from Persons who are not such an Affiliate, except for (i) Restricted Payments
permitted by Section 7.3(F), (ii) Investments permitted by Section 7.3(D),
(iii) transactions in the ordinary course of business and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and
(iv) loans and advances to employees in the ordinary course of business and in
amounts consistent with practice in effect prior to the Closing Date.
(I) Restriction on Fundamental Changes. Neither the Company nor any of its
Significant Subsidiaries shall enter into any merger or consolidation, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution), or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or substantially all of the Company’s consolidated
business or property, whether now or hereafter acquired, except (i) transactions
permitted under Sections 7.3(B), 7.3(D) or 7.3(G) and, (ii) a Subsidiary of the
Company may be merged into or consolidated with the Company (in which case the
Company shall be the surviving corporation) or any wholly-owned Domestic
Incorporated Subsidiary of the Company, (iii) a Foreign Subsidiary may be merged
into or consolidated with any other wholly-owned Foreign Subsidiary, and
(iv) any liquidation of any Subsidiary of the Company into the Company or
another Subsidiary of the Company, as applicable.
(J) Margin Regulations. Neither the Company nor any of its Subsidiaries, shall
use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock in such amounts as would cause this
Agreement to be deemed a “purpose credit” for purposes of Regulation T.
(K) [Reserved]
(L) Subsidiary Covenants. The Company will not, and will not permit any
Significant Subsidiary to, create or otherwise cause to become effective any
consensual encumbrance or restriction of any kind on the ability of any
Significant Subsidiary to pay dividends or make any other distribution on its
stock, or make any other Restricted Payment, pay any Indebtedness or other
Obligation owed to the Company or any other Subsidiary, make loans or advances
or other Investments in the Company or any other Subsidiary, or sell, transfer
or otherwise convey any of its property to the Company or any other Subsidiary
other than pursuant to (i) applicable law, (ii) this Agreement or the other Loan
Documents, (iii) the Senior Notes, the 2008 Senior Notes, the Revolving Credit
Facility and any other senior (unsubordinated) credit, loan or borrowing
facility or senior (unsubordinated) note purchase agreement similar in form and
substance to any of the foregoing and in a principal amount equal to or greater
than $25,000,000, so long as the creditors under such facility or note purchase
agreement agree to be bound by the terms of the Intercreditor Agreement,
(iv) restrictions imposed by the holder of a Lien permitted by Section 7.3(C),
(v) restrictions and conditions on the foregoing existing as of the Closing
Date, (vi) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or any assets pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary or assets
that is or are to be sold and such sale is permitted hereunder, (vii)
restrictions or conditions imposed by any agreement relating to any
securitization transaction permitted by this Agreement if such restrictions or
conditions apply only to the assets and interests therein that are the subject
of the securitization transaction or to any Subsidiary which is a special
purpose entity party to and whose sole business relates to such securitization
transaction,

 

60



--------------------------------------------------------------------------------



 



(viii) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (ix) customary
provisions in leases and other contracts restricting the assignment thereof,
(x) restrictions and conditions in any existing or future joint venture
agreement that restricts the ability of any party to such agreement to create,
incur or permit a Lien on the equity interests in the joint venture and
(xi) restrictions and conditions in any existing or future license agreement
with respect to intellectual property that restricts the ability of any party to
such agreement to create, incur or permit a Lien on such intellectual property.
(M) Hedging Obligations. The Company shall not and shall not permit any of its
Subsidiaries to enter into any interest rate, commodity or foreign currency
exchange, swap, collar, cap or similar agreements evidencing Hedging
Obligations, other than interest rate, foreign currency or commodity exchange,
swap, collar, cap or similar agreements entered into by the Company or such
Subsidiary pursuant to which the Company or such Subsidiary has hedged its
reasonably estimated interest rate, foreign currency or commodity exposure,
which are non-speculative in nature. Such permitted hedging agreements entered
into by the Company and any Lender or any affiliate of any Lender are sometimes
referred to herein as “Hedging Agreements.”
(N) Issuance of Disqualified Stock. From and after the Closing Date, neither the
Company, nor any of its Subsidiaries shall issue to any Person (other than the
Company or a wholly-owned Subsidiary) any Disqualified Stock unless after giving
effect to the next sentence, such Disqualified Stock and Indebtedness is issued
in accordance with the terms of this Agreement. All issued and outstanding
Disqualified Stock issued to any Person (other than the Company or a
wholly-owned Subsidiary) shall be treated as Indebtedness for all purposes of
this Agreement (and as funded Indebtedness for purposes of Section 7.1(F)), and
the amount of such deemed Indebtedness shall be the aggregate amount of the
liquidation preference of such Disqualified Stock.
7.4. Financial Covenants. The Company shall comply with the following:
(A) Maximum Leverage Ratio. The Company and its consolidated Subsidiaries shall
not permit the ratio (the “Leverage Ratio”) of (i) Net Indebtedness to
(ii) EBITDA to be greater than 3.50 to 1.00 for each four (4) fiscal quarter
period of the Company beginning with the fiscal quarter ended September 30,
2007.
The Leverage Ratio shall be calculated, in each case, determined as of the last
day of each fiscal quarter of the Company based upon (a) for Net Indebtedness,
Net Indebtedness as of the last day of each such fiscal quarter; and (b) for
EBITDA, the actual amount for the Last Twelve-Month Period, provided, that the
Leverage Ratio shall be calculated, with respect to Permitted Acquisitions, on a
pro forma basis using historical financial statements and containing reasonable
adjustments satisfactory to the Administrative Agent, broken down by fiscal
quarter in the Company’s reasonable judgment.

 

61



--------------------------------------------------------------------------------



 



(B) Minimum Consolidated Net Worth. The Company shall not permit its
Consolidated Net Worth at any time to be less than the sum of (a) $400,000,000
(the “Base Amount”) plus (b) on the last Business Day of each fiscal year,
beginning with the fiscal year ended September 30, 2007, the sum of fifty
percent (50%) of Net Income (if positive) for such fiscal year, plus (c) fifty
percent (50%) of the net cash proceeds resulting from the issuance by the
Company of any Capital Stock, other than shares of Capital Stock issued pursuant
to employee stock option or ownership plans; provided that the effect of
adjustments (not in excess of the Maximum Adjustment Amount) in the accumulated
other comprehensive earnings accounts of the Company and its Subsidiaries, shall
in each case be excluded in calculating the Company’s Consolidated Net Worth.
For purposes of this Section 7.4(B), “Maximum Adjustment Amount” means 10% of
the Base Amount. The Company’s compliance with this covenant shall be calculated
and tested as of the end of each fiscal quarter.
ARTICLE VIII: DEFAULTS
8.1. Defaults. Each of the following occurrences shall constitute a Default
under this Agreement:
(A) Failure to Make Payments When Due. (i) The Company shall fail to pay when
due any of the Obligations consisting of principal with respect to the Loans or
(ii) any member of the Obligor Group shall fail to pay within five (5) days of
the date when due any of the other Obligations under this Agreement or the other
Loan Documents.
(B) Breach of Certain Covenants. The Company shall fail duly and punctually to
perform or observe any agreement, covenant or obligation binding on the Company
under:
(i) Section 7.1 and such failure shall continue unremedied for thirty (30) days;
(ii) Section 7.2 and such failure shall continue unremedied for thirty (30) days
after notice thereof from the Agent or any Lender is delivered to the Company or
the Company otherwise becomes aware of such failure, or
(iii) Sections 7.3 or 7.4.
(C) Breach of Representation or Warranty. Any representation or warranty made or
deemed made by the Company to the Administrative Agent or any Lender herein or
by the Company or any of its Subsidiaries in any of the other Loan Documents or
in any statement or certificate at any time given by any such Person pursuant to
any of the Loan Documents shall be false or misleading in any material respect
on the date as of which made (or deemed made).
(D) Other Defaults. The Company shall default in the performance of or
compliance with any term contained in this Agreement (other than as covered by
paragraphs (A) or (B) of this Section 8.1), or the Company or any of its
Subsidiaries shall default in the performance of or compliance with any term
contained in any of the other Loan Documents, and such default shall continue
unremedied and unwaived for thirty (30) days after the occurrence thereof.

 

62



--------------------------------------------------------------------------------



 



(E) Default as to Other Indebtedness. The Company or any of its Subsidiaries
shall fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) with respect to any Indebtedness
(other than Indebtedness hereunder, but including, without limitation,
Disqualified Stock issued to Persons other than the Company or any wholly-owned
Subsidiary), beyond any period of grace provided with respect thereto, which
individually or together with other such Indebtedness as to which any such
failure exists has an aggregate outstanding principal amount in excess of
$15,000,000; or any breach, default or event of default shall occur, or any
other condition shall exist under any instrument, agreement or indenture
pertaining to any such Indebtedness having such aggregate outstanding principal
amount, beyond any period of grace, if any, provided with respect thereto, if
the effect thereof is to cause an acceleration, mandatory redemption, a
requirement that the Company offer to purchase such Indebtedness or other
required repurchase of such Indebtedness, or permit the holder(s) of such
Indebtedness to accelerate the maturity of any such Indebtedness, or require a
redemption or other repurchase of such Indebtedness or any such Indebtedness
shall be otherwise declared to be due and payable (by acceleration or otherwise)
or required to be prepaid, redeemed or otherwise repurchased by the Company or
any of its Subsidiaries (other than by a regularly scheduled required
prepayment) prior to the stated maturity thereof.
(F) Involuntary Bankruptcy; Appointment of Receiver, Etc.
(i) An involuntary case shall be commenced against the Company, any of the
Company’s Significant Domestic Incorporated Subsidiaries, or any of the
Company’s Significant Foreign Subsidiaries and the petition shall not be
dismissed, stayed, bonded or discharged within sixty (60) days after
commencement of the case; or a court having jurisdiction in the premises shall
enter a decree or order for relief in respect of the Company, any of the
Company’s Significant Domestic Incorporated Subsidiaries, or any of the
Company’s Significant Foreign Subsidiaries in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereinafter in
effect; or any other similar relief shall be granted under any applicable
federal, state, local or foreign law.
(ii) A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company, any of the Company’s Significant
Domestic Incorporated Subsidiaries or any of the Company’s Significant Foreign
Subsidiaries or over all or a substantial part of the property of the Company,
any of the Company’s Significant Domestic Incorporated Subsidiaries or any of
the Company’s Significant Foreign Subsidiaries shall be entered; or an interim
receiver, trustee or other custodian of the Company, any of the Company’s
Significant Domestic Incorporated Subsidiaries or any of the Company’s
Significant Foreign Subsidiaries or of all or a substantial part of the property
of the Company, any of the Company’s Significant Domestic Incorporated
Subsidiaries or any of the Company’s Significant Foreign Subsidiaries shall be
appointed or a warrant of attachment, execution or similar process against any
substantial part of the property of the Company, any of the Company’s
Significant Domestic Incorporated Subsidiaries or any of the Company’s
Significant Foreign Subsidiaries shall be issued and any such event shall not be
stayed, dismissed, bonded or discharged within sixty (60) days after entry,
appointment or issuance.

 

63



--------------------------------------------------------------------------------



 



(G) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company, any of the
Company’s Significant Domestic Incorporated Subsidiaries or any of the Company’s
Significant Foreign Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) consent to the entry of an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
law, (iii) consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property,
(iv) make any assignment for the benefit of creditors or (v) take any corporate
action to authorize any of the foregoing.
(H) Judgments and Attachments. Any money judgment(s) (other than a money
judgment covered by insurance reasonably satisfactory (including the amount
thereof) to the Administrative Agent and as to which the applicable insurance
company has not disclaimed or reserved the right to disclaim coverage or subject
to indemnity), writ or warrant of attachment, or similar process against the
Company or any of its Subsidiaries or any of their respective assets involving
in any single case or in the aggregate an amount in excess of $15,000,000 is or
are entered and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days.
(I) Dissolution. Any order, judgment or decree shall be entered against the
Company decreeing its involuntary dissolution or split up from its Significant
Subsidiaries and such order shall remain undischarged and unstayed for a period
in excess of sixty (60) days; or the Company shall otherwise dissolve or cease
to exist except as specifically permitted by this Agreement.
(J) Loan Documents. At any time, for any reason, any Loan Document that
materially affects the ability of the Administrative Agent or any of the Lenders
to enforce the Obligations ceases to be in full force and effect or the Company
or any of the Company’s Significant Subsidiaries party thereto seek to repudiate
their respective obligations thereunder.
(K) ERISA Event. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, individually or when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a liability
to the Company and the Subsidiaries in excess of $20,000,000
(L) Installment Payments. The Company or any member of the Controlled Group has
failed to make an installment or any other payment which could result in a lien
under Section 412(n) of the Code with respect to a liability in excess of
$20,000,000.
(M) Change of Control. A Change of Control shall occur.
(N) Environmental Matters. The Company or any of its Subsidiaries shall be the
subject of any proceeding or investigation pertaining to (i) the Release by the
Company or any of its Subsidiaries of any Contaminant into the environment,
(ii) the liability of the Company or any of its Subsidiaries arising from the
Release by any other Person of any Contaminant into the environment, or
(iii) any violation of any Environmental, Health or Safety Requirements of Law
by the Company or any of its Subsidiaries, which, in any case, has or is
reasonably likely to subject the Company to liability (which is not covered by
undenied indemnification by a creditworthy indemnitor) in excess of $20,000,000.

 

64



--------------------------------------------------------------------------------



 



(O) Guarantor Revocation. Any guarantor of the Obligations shall terminate or
revoke any of its obligations under the Subsidiary Guaranty.
(P) Receivables Facility Attributed Indebtedness. An event (such event, a
“Receivables Facility Trigger Event”) shall occur which (i) permits the
investors or purchasers in respect of Receivables Facility Attributed
Indebtedness of the Company or any Affiliate of the Company to require the early
amortization or liquidation of such Receivables Facility Attributed Indebtedness
in an aggregate outstanding amount in excess of $20,000,000 and (x) such
Receivables Facility Trigger Event shall not be remedied or waived within the
later to occur of the tenth day after the occurrence thereof or the expiry date
of any grace period related thereto under the agreement evidencing such
Receivables Facility Attributed Indebtedness, or (y) such investors shall
require the early amortization or liquidation of such Receivables Facility
Attributed Indebtedness as a result of such Receivables Facility Trigger Event,
(ii) results in the termination of reinvestments of collections or proceeds of
receivables and related assets under the agreements evidencing such Receivables
Facility Attributed Indebtedness, or (iii) causes or otherwise permits the
replacement or substitution of the Company or any Affiliate thereof as the
servicer under the agreements evidencing such Receivables Facility Attributed
Indebtedness; provided, however, that this Section 8.1(P) shall not apply on any
date with respect to any voluntary request by the Company or an Affiliate
thereof for an above-described amortization, liquidation, or termination of
reinvestments so long as the aforementioned investors or purchasers cannot
independently require on such date such amortization, liquidation or termination
of reinvestments.
A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.
ARTICLE IX: ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES
9.1. Termination of Obligations; Acceleration. If any Default described in
Section 8.1(F) or 8.1(G) occurs with respect to the Borrower, the Termination
Date shall be deemed to have occurred and all obligations of the Lenders to make
any further Loans hereunder shall automatically terminate, the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender. If any other Default occurs, the
Required Lenders may terminate or suspend the obligations of the Lenders to make
Loans hereunder, or declare the Termination Date to have occurred and the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower expressly waives.
9.2. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 9.3, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full in cash.

 

65



--------------------------------------------------------------------------------



 



9.3. Amendments. Subject to the provisions of this Article IX, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of each Lender (which is not a Defaulting Lender under the
provisions of Sections 2.19 or 10.2) affected thereby:
(i) Postpone or extend the Term Loan Termination Date or any other date fixed
for any payment of principal of, or interest on, the Loans (other than
prepayments thereunder), or any fees or other amounts payable to such Lender or
any modifications of the provisions relating to prepayments of Loans and other
Obligations;
(ii) Reduce the principal amount of any Loans, or reduce the rate or extend the
time of payment of interest or fees thereon; provided, however, that a waiver of
the application of the default rate of interest pursuant to Section 2.10 hereof
shall only require the approval of the Required Lenders; or
(iii) Increase the amount of the Term Loan Commitment of any Lender hereunder,
increase any Lender’s Pro Rata Share or increase the aggregate principal amount
of such Lender’s Loans;
provided, further, however, that no such supplemental agreement shall, without
the consent of each Lender (which is not a defaulting Lender under the
provisions of Sections 2.19 or 10.2):
(i) Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or amend the definitions of “Required
Lenders” or “Pro Rata Share”;
(ii) Permit the Borrower to assign its rights under this Agreement;
(iii) Other than pursuant to a transaction permitted by the terms of this
Agreement, release any guarantor from its obligations under the Subsidiary
Guaranty;
(iv) Amend Section 12.2 or 12.3 in a manner that would alter the pro rata
sharing of payments required thereby; or
(v) Amend this Section 9.3.

 

66



--------------------------------------------------------------------------------



 



No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. The Administrative Agent may waive payment of the fee required under
Section 13.3(C) without obtaining the consent of any of the Lenders.
ARTICLE X: GENERAL PROVISIONS
10.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive delivery of this Agreement
and the making of the Loans herein contemplated so long as any principal,
accrued interest, fees, or any other amount due and payable under any Loan
Document is outstanding and unpaid (other than contingent reimbursement and
indemnification obligations).
10.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
10.3. Intentionally Omitted.
10.4. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
10.5. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof.
10.6. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.
10.7. Expenses; Indemnification.
(A) Expenses. The Borrower shall reimburse the Administrative Agent and the
Arranger for any reasonable costs and out-of-pocket expenses (including
reasonable attorneys’ and paralegals’ fees and time charges of attorneys and
paralegals for the Administrative Agent, which attorneys and paralegals may be
employees of the Administrative Agent) paid or incurred by the Administrative
Agent or the Arranger in connection with the preparation, negotiation,
execution, delivery, syndication, review, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent and the Arranger and the Lenders for any costs, internal
charges and out-of-pocket expenses (including reasonable attorneys’ and
paralegals’ fees and time charges of attorneys and paralegals for the
Administrative Agent, the Arranger and the Lenders, which attorneys and
paralegals may be employees of the Administrative Agent, or the Arranger or the
Lenders) paid or incurred by the Administrative Agent, or the Arranger, or any
Lender in connection with the collection of the Obligations and enforcement of
the Loan Documents.

 

67



--------------------------------------------------------------------------------



 



(B) Indemnity. The Borrower further agrees to defend, protect, indemnify, and
hold harmless the Administrative Agent, the Arranger, and each and all of the
Lenders and each of their respective Affiliates, and each of such Administrative
Agent’s, Arranger’s, Lender’s, or Affiliate’s respective officers, directors,
trustees, investment advisors, employees, attorneys, advisors and agents
(including, without limitation, those retained in connection with the
satisfaction or attempted satisfaction of any of the conditions set forth in
Article V) (collectively, the “Indemnitees”), based upon its obligations, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, reasonable costs, reasonable expenses of any
kind or nature whatsoever (including, without limitation, the reasonable fees
and disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding, whether or not such
Indemnitees shall be designated a party thereto), imposed on, incurred by, or
asserted against such Indemnitees in any manner relating to or arising out of:
(i) this Agreement or any of the other Loan Documents, or any act, event or
transaction related or attendant thereto or to the making of the Loans, the
management of such Loans, the use or intended use of the proceeds of the Loans
hereunder, or any of the other transactions contemplated by the Loan Documents;
or
(ii) any liabilities, obligations, responsibilities, losses, damages, personal
injury, death, punitive damages, economic damages, consequential damages, treble
damages, intentional, willful or wanton injury, damage or threat to the
environment, natural resources or public health or welfare, costs and expenses
(including, without limitation, attorney, expert and consulting fees and costs
of investigation, feasibility or remedial action studies), fines, penalties and
monetary sanctions, interest, direct or indirect, known or unknown, absolute or
contingent, past, present or future relating to violation of any Environmental,
Health or Safety Requirements of Law arising from or in connection with the
past, present or future operations of the Company, its Subsidiaries or any of
their respective predecessors in interest, or, the past, present or future
environmental, health or safety condition of any respective property of the
Company or its Subsidiaries, the presence of asbestos-containing materials at
any respective property of the Company or its Subsidiaries or the Release or
threatened Release of any Contaminant into the environment (collectively, the
“Indemnified Matters”);
provided, however, the Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters to the extent caused by or
resulting from the willful misconduct or gross negligence of such Indemnitee, as
determined by the final non-appealable judgment of a court of competent
jurisdiction. If the undertaking to indemnify, pay and hold harmless set forth
in the preceding sentence may be unenforceable because it is violative of any
law or public policy, the Borrower shall contribute the maximum portion which it
is permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.

 

68



--------------------------------------------------------------------------------



 



(C) Waiver of Certain Claims. The Borrower further agrees to assert no claim
against any of the Indemnitees on any theory of liability seeking consequential,
special, indirect, exemplary or punitive damages.
(D) Survival of Agreements. The obligations and agreements of the Borrower under
this Section 10.7 shall survive the termination of this Agreement.
10.8. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
10.9. Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from any member of the Obligor Group pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender’s
direct or indirect contractual counterparties in Hedging Agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
(vii) permitted by Section 13.4, (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder, (ix) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, and (x) in the event and to the extent such confidential information
(A) becomes publicly available other than as a result of breach of this Section
or (B) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
10.10. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
10.11. Nonliability of Lenders. The relationship among the Borrower and the
Lenders and the Administrative Agent shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.
10.12. GOVERNING LAW. ANY DISPUTE BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT OR ANY LENDER ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THE BORROWER AND THE LENDERS IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN
CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING 735 ILCS SECTION 105/5-1 ET SEQ. BUT OTHERWISE WITHOUT
REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS.

 

69



--------------------------------------------------------------------------------



 



10.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
(A) NON-EXCLUSIVE JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY MEMBER OF THE OBLIGOR
GROUP AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT (OTHER THAN
COUNTERCLAIMS INITIATED IN THE SAME JURISDICTION AS THE CLAIM) SHALL BE BROUGHT
TO THE EXTENT POSSIBLE ONLY IN A COURT IN CHICAGO, ILLINOIS.
(B) SERVICE OF PROCESS. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF
ANY PROCESS UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
WRITS, PROCESS OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING
THEREOF BY THE ADMINISTRATIVE AGENT OR THE LENDERS BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH PARTY ADDRESSED AS PROVIDED HEREIN. NOTHING
HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF ANY OF THE PARTIES
HERETO TO SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
(C) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

70



--------------------------------------------------------------------------------



 



(D) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 10.7 AND THIS SECTION 10.13, WITH ITS COUNSEL.
10.14. Subordination of Intercompany Indebtedness. The Borrower agrees that any
and all claims of the Borrower against any of its Affiliates that is a guarantor
with respect to any indebtedness of any guarantor to the Borrower (“Intercompany
Indebtedness”), any endorser, obligor or any other guarantor of all or any part
of the Obligations, or against any of its properties, including, without
limitation, claims arising from liens or security interests upon property, shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Obligations; provided that, and not in contravention of the
foregoing, so long as no Default has occurred and is continuing the Borrower may
make loans to and receive payments in the ordinary course with respect to such
Intercompany Indebtedness from each such guarantor to the extent permitted by
the terms of this Agreement and the other Loan Documents. Should any payment,
distribution, security or instrument or proceeds thereof be received by the
Borrower upon or with respect to the Intercompany Indebtedness in contravention
of this Agreement or the Loan Documents or after the occurrence of a Default,
including, without limitation, an event described in Section 8.1(F) or (G),
prior to the satisfaction of all of the Obligations (other than contingent
indemnity obligations) and the termination of all financing arrangements
pursuant to any Loan Document or Hedging Agreement among the Borrower and the
Lenders (and their Affiliates), the Borrower shall receive and hold the same in
trust, as trustee, for the benefit of the holders of the Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of such
Persons, in precisely the form received (except for the endorsement or
assignment of the Borrower where necessary), for application to any of the
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Borrower as the property of the holders of the Obligations. If the
Borrower fails to make any such endorsement or assignment to the Administrative
Agent, the Administrative Agent or any of its officers or employees are
irrevocably authorized to make the same. The Borrower agrees that until the
Obligations (other than the contingent indemnity obligations) have been paid in
full (in cash) and satisfied and all financing arrangements pursuant to any Loan
Document or Hedging Agreement among the Borrower and the Lenders (and their
Affiliates) have been terminated, the Borrower will not assign or transfer to
any Person (other than the Administrative Agent) any claim the Borrower has or
may have against any guarantor.
10.15. USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 25, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act. The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.

 

71



--------------------------------------------------------------------------------



 



10.16. No Duties Imposed on Syndication Agents, Documentation Agents or
Arrangers. None of the Persons identified on the cover page to this Agreement,
the signature pages to this Agreement or otherwise in this Agreement as a
“Syndication Agent,” “Documentation Agent” or “Arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, if such Person is a Lender, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Persons identified on the cover page
to this Agreement, the signature pages to this Agreement or otherwise in this
Agreement as a “Syndication Agent,” “Documentation Agent” or “Arranger” shall
have or be deemed to have any fiduciary duty to or fiduciary relationship with
any Lender. In addition to the agreement set forth in Section 11.10, each Lender
acknowledges that it has not relied, and will not rely, on any of the Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
ARTICLE XI: THE ADMINISTRATIVE AGENT
11.1. Appointment; Nature of Relationship. JPMorgan Chase is appointed by the
Lenders as the Administrative Agent hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents. The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article XI. Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any
Lender by reason of this Agreement and that the Administrative Agent is merely
acting as the representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of Section 9-102 of the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders, for
itself and on behalf of its affiliates, agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender waives.
11.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties or
fiduciary duties to the Lenders, or any obligation to the Lenders to take any
action hereunder or under any of the other Loan Documents except any action
specifically provided by the Loan Documents required to be taken by the
Administrative Agent.

 

72



--------------------------------------------------------------------------------



 



11.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is found in a final
judgment by a court of competent jurisdiction to have arisen solely from the
gross negligence or willful misconduct of such Person.
11.4. No Responsibility for Loans, Creditworthiness, Recitals, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document; (iii) the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered solely to the Administrative Agent; (iv) the existence
or possible existence of any Default or (v) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith. The Administrative Agent shall not be responsible to any
Lender for any recitals, statements, representations or warranties herein or in
any of the other Loan Documents for the execution, effectiveness, genuineness,
validity, legality, enforceability, collectibility, or sufficiency of this
Agreement or any of the other Loan Documents or the transactions contemplated
thereby, or for the financial condition of any guarantor of any or all of the
Obligations, the Borrower or any of its Subsidiaries.
11.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders (or all of the Lenders in the event that and to the extent
that this Agreement expressly requires such), and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders and on all owners of Loans. Upon receipt of any such instructions from
the Required Lenders (or all of the Lenders in the even that and to the extent
that this Agreement expressly requires such), the Administrative Agent shall be
permitted to act on behalf of the full principal amount of the Obligations. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
11.6. Employment of Administrative Agent and Counsel. The Administrative Agent
may execute any of its duties as the Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorney-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.
11.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.

 

73



--------------------------------------------------------------------------------



 



11.8. The Administrative Agent’s Reimbursement and Indemnification. Each Lender
agrees to reimburse and indemnify the Administrative Agent ratably in proportion
to its respective Pro Rata Share (i) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen
solely from the gross negligence or willful misconduct of the Administrative
Agent.
11.9. Rights as a Lender. With respect to its Term Loan Commitment and Loans
made by it, the Administrative Agent shall have the same rights and powers
hereunder and under any other Loan Document as any Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Company or any of its
Subsidiaries in which such Person is not prohibited hereby from engaging with
any other Person.
11.10. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender and based on the financial statements prepared by the
Company and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arranger or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents. Except as expressly
set forth herein, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Company or any of its Subsidiaries that is communicated to or obtained by
the Person serving as Administrative Agent for any of its Affiliates in any
capacity.

 

74



--------------------------------------------------------------------------------



 



11.11. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Company. Upon
any such resignation, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days after the
retiring Administrative Agent’s giving notice of resignation, then the retiring
Administrative Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent. Notwithstanding anything herein to the contrary,
so long as no Default has occurred and is continuing, each such successor
Administrative Agent shall be subject to approval by the Company, which approval
shall not be unreasonably withheld. Such successor Administrative Agent shall be
a Lender and shall be a commercial bank having capital and retained earnings of
at least $500,000,000. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent hereunder and under the other Loan Documents. The
Administrative Agent may not be removed without its prior written consent.
11.12. [Reserved].
11.13. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Company referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.
11.14. Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents, and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under the
terms of this Agreement.
11.15. Intercreditor Agreement and Subsidiary Guaranties. Each Lender authorizes
the Administrative Agent to enter into and remain subject to each of the
Intercreditor Agreement and the Subsidiary Guaranty on behalf and for the
benefit of such Lender and to take all actions contemplated by such documents,
including, without limitation, all enforcement actions.
ARTICLE XII: SETOFF; RATABLE PAYMENTS
12.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any
Indebtedness from any Lender to the Borrower (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due.

 

75



--------------------------------------------------------------------------------



 



12.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 2.14(E), 4.1, 4.2, or 4.4) in a greater proportion than that received
by any other Lender, such Lender agrees, promptly upon demand, to purchase a
portion of the Loans held by the other Lenders so that after such purchase each
Lender will hold its ratable proportion of Loans. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to the obligations owing to them. In case any
such payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.
12.3. Application of Payments. If the Borrower, prior to the occurrence of a
Default, has remitted a payment to the Administrative Agent or any Lender
without indicating the Obligation to be reduced thereby, or at any time after
the occurrence of a Default, subject to the provisions of Section 9.2, the
Administrative Agent shall, unless otherwise specified at the direction of the
Required Lenders which direction shall be consistent with the last sentence of
this Section 12.3, apply all payments and prepayments in respect of any
Obligations in the following order:
(A) first, to pay interest on and then principal of any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrower;
(B) second, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Administrative Agent;
(C) third, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Lenders;
(D) fourth, to pay interest due in respect of Loans;
(E) fifth, to the ratable payment or prepayment of principal outstanding on
Loans in such order as the Administrative Agent may determine in its sole
discretion; and
(F) sixth, to the ratable payment of all other Obligations.
Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Borrower, all principal payments in respect
of Loans shall be applied first, to repay outstanding Floating Rate Loans, and
then to repay outstanding Eurocurrency Rate Loans with those Eurocurrency Rate
Loans which have earlier expiring Interest Periods being repaid prior to those
which have later expiring Interest Periods. The order of priority set forth in
this Section 12.3 and the related provisions of this Agreement are set forth
solely to determine the rights and priorities of the Administrative Agent and
the Lenders as among themselves. Upon written notice to the Borrower, the order
of priority set forth in clauses (C) through (F) of this Section 12.3 may at any
time and from time to time be changed by the Required Lenders without consent of
or approval by the Company, or any other Person. The order of priority set forth
in clauses (A) and (B) of this Section 12.3 may be changed only with the prior
written consent of the Administrative Agent.

 

76



--------------------------------------------------------------------------------



 



12.4. Relations Among Lenders.
(A) Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 12.1, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Company or any other obligor
hereunder or with respect to any Loan Document, without the prior written
consent of the Required Lenders or, as may be provided in this Agreement or the
other Loan Documents, at the direction of the Administrative Agent.
(B) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
12.5. Representations and Covenants Among Lenders. Each Lender represents and
covenants for the benefit of all other Lenders and the Administrative Agent that
such Lender is not satisfying and shall not satisfy any of its obligations
pursuant to this Agreement with any assets considered for any purposes of ERISA
or Section 4975 of the Code to be assets of or on behalf of any “plan” as
defined in section 3(3) of ERISA or section 4975 of the Code, regardless of
whether subject to ERISA or Section 4975 of the Code.
ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
13.1. Successors and Assigns; Designated Lenders.
(A) Successors and Assigns. The terms and provisions of the Loan Documents shall
be binding upon and inure to the benefit of the Borrower, the Administrative
Agent and the Lenders and their respective successors and assigns permitted
hereby, except that (i) the Borrower shall not have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (ii) any assignment by any Lender must be made in compliance
with Section 13.3, and (iii) any transfer by Participants must be made in
compliance with Section 13.2. Any attempted assignment or transfer by any party
not made in compliance with this Section 13.1 or Section 13.3 shall be null and
void, unless such attempted assignment or transfer is treated as a participation
in accordance with Section 13.2. The parties to this Agreement acknowledge that
clause (ii) of this Section 13.1 relates only to absolute assignments and this
Section 13.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any promissory note issued
hereunder to a Federal Reserve Bank, (y) in the case of a Lender which is a
Fund, any pledge or assignment of all or any portion of its rights under this
Agreement and any promissory note issued hereunder to its trustee in support of
its obligations to its trustee or (z) any pledge or assignment by any Lender of
all or any portion of its rights under this Agreement and any promissory note
issued hereunder to direct or indirect contractual counterparties in interest
rate swap agreements relating to the Loans, but in all cases excluding credit
default swaps; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 13.3. The Administrative Agent may treat the Person which made

 

77



--------------------------------------------------------------------------------



 



any Term Loan or which holds any promissory note issued hereunder as the owner
thereof for all purposes hereof unless and until such Person complies with
Section 13.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Term Loan or which holds any promissory note issued hereunder to
direct payments relating to such Term Loan or promissory note issued hereunder
to another Person. Any assignee of the rights to any Term Loan or any promissory
note issued hereunder agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
promissory note has been issued hereunder in evidence thereof), shall be
conclusive and binding on any subsequent holder or assignee of the rights to
such Loan.
(B) Designated Lenders.
(i) Subject to the terms and conditions set forth in this Section 13.1(B), any
Lender may from time to time elect to designate an Eligible Designee to provide
all or any part of the Loans to be made by such Lender pursuant to this
Agreement; provided that the designation of an Eligible Designee by any Lender
for purposes of this Section 13.1(B) shall be subject to the approval of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed). Upon the execution by the parties to each such designation of an
agreement in the form of Exhibit L hereto (a “Designation Agreement”) and the
acceptance thereof by the Administrative Agent, the Eligible Designee shall
become a Designated Lender for purposes of this Agreement. The Designating
Lender shall thereafter have the right to permit the Designated Lender to
provide all or a portion of the Loans to be made by the Designating Lender
pursuant to the terms of this Agreement and the making of the Loans or portion
thereof shall satisfy the obligations of the Designating Lender to the same
extent, and as if, such Loan was made by the Designating Lender. As to any Loan
made by it, each Designated Lender shall have all the rights a Lender making
such Loan would have under this Agreement and otherwise; provided, (x) that all
voting rights under this Agreement shall be exercised solely by the Designating
Lender, (y) each Designating Lender shall remain solely responsible to the other
parties hereto for its obligations under this Agreement, including the
obligations of a Lender in respect of Loans made by its Designated Lender and
(z) no Designated Lender shall be entitled to reimbursement under Article IV
hereof for any amount which would exceed the amount that would have been payable
by the Borrower to the Lender from which the Designated Lender obtained any
interests hereunder. No additional promissory notes shall be required to be
issued hereunder with respect to Loans provided by a Designated Lender;
provided, however, to the extent any Designated Lender shall advance funds, the
Designating Lender shall be deemed to hold the promissory notes issued hereunder
in its possession as an administrative agent for such Designated Lender to the
extent of the Loan funded by such Designated Lender. Such Designating Lender
shall act as an administrative agent for its Designated Lender and give and

 

78



--------------------------------------------------------------------------------



 



receive notices and communications hereunder. Any payments for the account of
any Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and neither the Borrower nor the Administrative
Agent shall be responsible for any Designating Lender’s application of such
payments. In addition, any Designated Lender may (1) with notice to, but without
the consent of the Borrower or the Administrative Agent, assign all or portions
of its interests in any Loans to its Designating Lender or to any financial
institution consented to by the Administrative Agent providing liquidity and/or
credit facilities to or for the account of such Designated Lender and
(2) subject to advising any such Person that such information is to be treated
as confidential in accordance with Section 13.4, disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any guarantee, surety or credit or
liquidity enhancement to such Designated Lender.
(ii) Each party to this Agreement hereby agrees that it shall not institute
against, or join any other Person in instituting against, any Designated Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law for one year and a day after the payment in full of all outstanding senior
indebtedness of any Designated Lender; provided that the Designating Lender for
each Designated Lender hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage and expense arising out of its
inability to institute any such proceeding against such Designated Lender. This
Section 13.1(B) shall survive the termination of this Agreement.
13.2. Participations.
(A) Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Term Loan Obligations of such Lender, any promissory note issued hereunder held
by such Lender, any Term Loan Commitment of such Lender or any other interest of
such Lender under the Loan Documents. In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Term Loan Obligations and the holder
of any promissory note issued to it hereunder in evidence thereof for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.
(B) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Term Loan Commitment in which such Participant has
an interest which would require consent of all of the Lenders pursuant to the
terms of Section 9.3.

 

79



--------------------------------------------------------------------------------



 



(C) Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 12.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 12.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender. The Borrower
further agrees that each Participant shall be entitled to the benefits of
Article IV to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 13.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Article IV than the
Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless the sale of
such interest to such Participant is made with the prior written consent of the
Borrower, and (ii) any Participant not incorporated under the laws of the United
States of America or any State thereof agrees to comply with the provisions of
Article IV to the same extent as if it were a Lender.
13.3. Assignments.
(A) Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit D or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”). Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall, unless otherwise
consented to in writing by the Borrower and the Administrative Agent, either be
in an amount equal to the entire applicable Term Loan Obligations of the
assigning Lender or (unless each of the Borrower and the Administrative Agent
otherwise consents) be in an aggregate amount not less than $5,000,000. The
amount of the assignment shall be based on the Term Loan Obligations subject to
the assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the Assignment Agreement.
(B) Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if a Default has occurred and is continuing. The consent of the
Administrative Agent shall be required prior to an assignment becoming
effective. Any consent required under this Section 13.3(B) shall not be
unreasonably withheld or delayed.

 

80



--------------------------------------------------------------------------------



 



(C) Effect; Effective Date. Upon (i) delivery to the Administrative Agent of an
Assignment Agreement, together with any consents required by Sections 13.3(A)
and 13.3(B), and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent or unless such assignment is made to such assigning Lender’s Affiliate),
such assignment shall become effective on the effective date specified in such
assignment. The Assignment Agreement shall contain a representation and warranty
by the Purchaser to the effect that none of the funds, money, assets or other
consideration used to make the purchase and assumption of the Term Loan
Commitment (if any) and Term Loan Obligations under the applicable Assignment
Agreement constitutes “plan assets” as defined under ERISA and that the rights,
benefits and interests of the Purchaser in and under the Loan Documents will not
be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights, benefits and obligations of a Lender under the
Loan Documents, to the same extent as if it were an original party thereto, and
the transferor Lender shall be released with respect to the Term Loan
Obligations assigned to such Purchaser without any further consent or action by
the Borrower, the Lenders or the Administrative Agent. In the case of an
assignment covering all of the assigning Lender’s rights, benefits and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the Loan Documents. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 13.3 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 13.3(C), the transferor
Lender, the Administrative Agent and the Borrower shall, at no additional cost
to the Borrower, and, if the transferor Lender or the Purchaser desires that its
Loans be evidenced by promissory notes, make appropriate arrangements so that,
upon cancellation and surrender to the Borrower of the previously issued
promissory notes (if any) held by the transferor Lender, new promissory notes
issued hereunder or, as appropriate, replacement promissory notes are issued to
such transferor Lender, if applicable, and new promissory notes or, as
appropriate, replacement promissory notes, are issued to such Purchaser, in each
case in principal amounts reflecting their respective Term Loan Commitments (or,
if the Term Loan Termination Date has occurred or if their respective Term Loan
Commitments are fully funded, their respective Term Loan Obligations), as
adjusted pursuant to such assignment.
(D) The Register. The Administrative Agent, acting solely for this purpose as an
Administrative Agent of the Borrower (and the Borrower hereby designates the
Administrative Agent to act in such capacity), shall maintain at one of its
offices in Chicago, Illinois a copy of each Assignment and Assumption delivered
to it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders, and the Term Loan Commitments of, and principal
amounts of and interest on the Loans owing to, each Lender pursuant to the terms
hereof from time to time and whether such Lender is an original Lender or
assignee of another Lender pursuant to an assignment under this Section 13.3.
The entries in the Register shall be conclusive, and Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
13.4. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided,
that each Transferee and prospective Transferee agrees to be bound by
Section 10.9 of this Agreement.

 

81



--------------------------------------------------------------------------------



 



13.5. Tax Certifications. If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Article IV.
ARTICLE XIV: NOTICES
14.1. Giving Notice. Except as otherwise permitted by Section 2.13 with respect
to Borrowing/Election Notices, all notices and other communications provided to
any party hereto under this Agreement or any other Loan Documents shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:
(i) if to the Borrower or any Subsidiary Guarantor, at the Company’s address or
telecopier number set forth on the signature page hereof;
(ii) if to the Administrative Agent, at its address or telecopier number set
forth on the signature page hereof; and
(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its administrative questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).
14.2. Change of Address. Each of the Company and the Administrative Agent may
change the address for service of notice upon it by a notice in writing to the
other parties hereto, including, without limitation, each Lender. Each Lender
may change the address for service of notice upon it by a notice in writing to
the Company and the Administrative Agent.
ARTICLE XV: COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by telex or
telephone, that it has taken such action.

 

82



--------------------------------------------------------------------------------



 



ARTICLE XVI: REFERENCES TO THIS AGREEMENT
IN LOAN DOCUMENTS
Upon the effectiveness of this Agreement, on and after the date hereof, each
reference in any other Loan Document to the Credit Agreement (including any
reference therein to “the Credit Agreement,” “thereunder,” “thereof,” “therein”
or words of like import referring thereto) shall mean and be a reference to this
Agreement.
The remainder of this page is intentionally blank.

 

83



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

            WOODWARD GOVERNOR COMPANY,
as the Borrower
      By:   /s/ Robert F. Weber, Jr.         Name:   Robert F. Weber, Jr.       
Title:   Chief Financial Officer and Treasurer   

 

84



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent and as a Lender
      By:   /s/ Krys Szremski         Name:   Krys Szremski        Title:   Vice
President   

 

85



--------------------------------------------------------------------------------



 



            U.S. BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Janet E. Jordan         Name:   Janet E. Jordan        Title:  
SVP   

 

86



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ David R. Barney         Name:   David R. Barney        Title:  
Senior Vice President   

 

87



--------------------------------------------------------------------------------



 



            RBS CITIZENS NA, as a Lender
      By:   /s/ Brett Miller         Name:   Brett Miller        Title:   Vice
President   

 

88



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By:   /s/ Neil G. Mesch         Name:   Neil G. Mesch        Title:   Vice
President   

 

89



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
      By:   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Authorized Signatory   

 

90



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
      By:   /s/ Ming K. Chu         Name:   Ming K. Chu        Title:   Vice
President        By:   /s/ Heidi Sandquist         Name:   Heidi Sandquist     
  Title:   Vice President   

 

91



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., as a Lender
      By:   /s/ Corinne M. Potter         Name:   Corinne M. Potter       
Title:   Vice President   

 

92



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Leslie T. Chang         Name:   Leslie T. Chang        Title:  
Sr. Relationship Manager and VP   

 

93



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY, as a Lender
      By:   /s/ Peter Hallan         Name:   Peter Hallan        Title:   Vice
President   

 

94



--------------------------------------------------------------------------------



 



            COMPASS BANK, as a Lender
      By:   /s/ James Brooks         Name:   James Brooks        Title:   City
President   

 

95



--------------------------------------------------------------------------------



 



Exhibits A, B, C, D, E, F, G, H, I, J, K, L and M
(to Term Loan Credit Agreement)
[Intentionally Removed]

 

96



--------------------------------------------------------------------------------



 



Schedules 1.1.1, 1.1.2, 1.1.3, 1.1.4, 6.3, 6.8, 6.9 and 6.17
(to Term Loan Credit Agreement)
[Intentionally Removed]

 

97